     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 1 of 100



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               17cv4179(DLC)
UNITED STATES SECURITIES AND EXCHANGE :
COMMISSION,                            :              OPINION & ORDER
                                       :
                         Plaintiff,    :
                                       :
               -v-                     :
                                       :
ALPINE SECURITIES CORPORATION,         :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

APPEARANCES

For plaintiff United States Securities and Exchange Commission:
Zachary T. Carlyle
Terry R. Miller
U.S. Securities and Exchange Commission
1961 Stout Street, 17th Floor
Denver, CO 80294

For defendant Alpine Securities Corporation:
Maranda E. Fritz
Thompson Hine
335 Madison Avenue, 12th Floor
New York, NY 10017

Brent R. Baker
Aaron D. Lebenta
Jonathan D. Bletzacker
Clyde Snow & Sessions
One Utah Center
201 South Main Street, Suite 1300
Salt Lake City, Utah 84111

DENISE COTE, District Judge:

Procedural History............................................. 3
Background..................................................... 5
 I. The Low-Priced Securities Market .......................... 5
 II. Alpine’s Business ....................................... 10
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 2 of 100



 III. 2011-2012 FINRA Examination ............................ 10
 IV. Alpine’s Improvements of its AML Program and SAR Filing
 Program ..................................................... 13
 V. 2014 OCIE Examination .................................... 14
Discussion.................................................... 16
 I. Regulatory Framework ..................................... 18
 II. General Arguments ....................................... 29
 III. Admissibility of Summary Tables ........................ 36
 IV. Deficient Narratives .................................... 43
   A. Mandatory Filing ....................................... 44
   B. Red Flags Omitted From SAR Narratives .................. 52
     1. Related Litigation.................................... 54
      a. Three Customers ..................................... 58
      b. Ten SARs ............................................ 63
      c. Summary ............................................. 66
     2. Shell Companies or Derogatory History of Stock........ 67
     3. Stock Promotion....................................... 71
     4. Unverified Issuers.................................... 77
     5. Low Trading Volume.................................... 80
     6. Foreign Involvement................................... 83
     7. Five Essential Elements............................... 86
 V. Deposit-and-Liquidation Patterns ......................... 89
 VI. Late-Filed SARs ......................................... 96
 VII. Failure to Maintain Support Files ...................... 97
Conclusion................................................... 100


     Plaintiff United States Securities and Exchange Commission

(“SEC”) has sued clearing broker Alpine Securities Corporation

(“Alpine”), alleging that between the years 2011 and 2015 Alpine

repeatedly filed deficient suspicious activity reports (“SARs”)

and failed altogether to file other SARs and to maintain support


                                    2
      Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 3 of 100



files for SARs when required by law to do so.         The SEC asserts

that this conduct violated 17 C.F.R. § 240.17a-8 (“Rule 17a-8”),

which obligates a broker-dealer to comply with certain

regulations promulgated under the Bank Secrecy Act (“BSA”),

including 31 C.F.R. § 1023.320 (“Section 1023.320”), which

dictates when a broker-dealer must file SARs.

      The SEC has moved for summary judgment as to liability on

thousands of violations of Rule 17a-8.         For the reasons that

follow, the SEC’s motion is granted in part.



                           Procedural History

      The SEC filed this action on June 5, 2017.         Following an

unsuccessful effort to dismiss the action for lack of personal

jurisdiction and improper venue, Alpine answered the complaint

on September 29, 2017.      It filed an amended answer on October

27.

      As invited by the Court, the parties made preliminary

summary judgment motions to articulate the legal standards that

govern the SEC’s claims and Alpine’s defenses.          The SEC moved

for partial summary judgment on December 6, 2017, submitting

thirty-six SARs under seal as examples of four categories of

purported Rule 17a–8 violations.         Alpine cross-moved for summary

judgment and for judgment on the pleadings on January 19, 2018.

Alpine declined the opportunity to submit additional SARs for


                                     3
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 4 of 100



review in connection with the SEC’s motion.        Alpine’s motions

principally argued that the SEC does not have jurisdiction to

bring this action and that the SEC’s complaint was deficient for

failing to plead that Alpine acted with wrongful intent.          An

Opinion of March 30, 2018 (the “March Opinion”) denied Alpine’s

motions and granted in part the SEC’s motion.        See SEC v. Alpine

Sec. Corp., 308 F. Supp. 3d 775 (S.D.N.Y. 2018).1

     On June 22, 2018, Alpine and its affiliate, Scottsdale

Capital Advisors (“SCA”),2 filed an action in the United States

District Court for the District of Utah (the “Utah Action”).

See Alpine Sec. Corp. v. SEC, No. 18cv504(CW) (D. Utah filed

June 22, 2018).   The Utah Action sought, inter alia, to enjoin

the SEC from pursuing this action before this Court.          The SEC

moved to enjoin the Utah Action on July 3.        That motion was

granted on July 11.    See SEC v. Alpine Sec. Corp., No.

17cv4179(DLC), 2018 3377152 (S.D.N.Y. July 11, 2018).          Alpine’s

appeal of the July 11 injunction is pending before the Court of

1 On April 20, 2018, Alpine filed motions to reconsider the
rulings in the March Opinion, and for certification of certain
issues for interlocutory appeal. These motions were denied on
June 18. See SEC v. Alpine Sec. Corp., No. 17cv4179(DLC), 2018
WL 3198889 (S.D.N.Y. June 18, 2018). On June 22, Alpine filed a
petition for writ of mandamus with the United States Court of
Appeals for the Second Circuit. That petition was denied on
August 7. See In re Alpine Sec. Corp., No. 18-1875 (2d Cir.
Aug. 7, 2018).

2 SCA and Alpine are owned by the same individual. For many of
the transactions at issue here, SCA served as Alpine’s
introducing broker.

                                    4
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 5 of 100



Appeals for the Second Circuit.         See SEC v. Alpine Sec. Corp.,

No. 18-2045 (2d Cir. filed July 12, 2018).

     Following the conclusion of discovery, the SEC filed this

summary judgment motion on July 13.         The motion became fully

submitted on September 14.



                               Background

     Much of the relevant factual and regulatory background is

recited in the March Opinion.      Familiarity with the March

Opinion is assumed.

I. The Low-Priced Securities Market

     The SAR transactions at issue involve penny stocks and

microcap stocks.3    Penny stocks are securities that trade at less

than $5 per share.    Microcap stocks are defined based on the

market capitalization of the issuer; these stocks tend to have a

share price of less than one cent.        Penny stocks and microcap

stocks are primarily traded in “over-the-counter” markets.              See

March Opinion, 308 F. Supp. 3d at 781 & n.1.

     The markets for these low-priced securities (“LPS”) have

3 The parties do not suggest that the issues in this case turn on
any distinction between the terms share and stock and the terms
are used in this Opinion interchangeably to refer to units of
securities. Similarly, for purposes of this motion, no
distinction is made between deposits of securities with Alpine
in the form of physical certificates or in electronic
transactions. Cf. Delaware v. New York, 507 U.S. 490, 496
(1993) (explaining immobilization of physical certificates of
securities).

                                    5
       Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 6 of 100



long been the subject of congressional and regulatory scrutiny

due to the unique characteristics of those markets.           In 1990,

Congress enacted the Penny Stock Reform Act of 1990.              See Pub.

L. No. 101-429, sec. 501, 104 Stat. 931, 951.          That Act includes

congressional findings that “[u]nscrupulous market practices and

market participants have pervaded the ‘penny stock’ market with

an overwhelming amount of fraud and abuse.”          Id. sec. 502(4),

104 Stat. at 951.      Congress concluded that one key problem with

the penny stock market was “a serious lack of adequate

information concerning price and volume of penny stock

transactions, the nature of th[e] market, and the specific

securities in which [individuals] are investing.”           Id.

sec. 502(6), 104 Stat. at 951.        In addition, Congress stated

that “[c]urrent practices do not adequately regulate the role of

‘promoters’ and ‘consultants’ in the penny stock market,” and

that individuals “banned from the securities markets” “ended up

in promoter and consultant roles, contributing substantially to

fraudulent and abusive schemes.”          Id. sec. 502(7), 104 Stat. at

951.    Congress also found that “shell corporations . . . are

used to facilitate market manipulation schemes” in the penny

stock markets.     Id. sec. 502(8), 104 Stat. at 951.

       The SEC has promulgated rules pursuant to the Penny Stock

Reform Act.     It revised those rules in 2005 in order to better

combat “fraudulent sales practices” and “the diversion of


                                      6
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 7 of 100



substantial capital to unscrupulous promoters and broker-

dealers” in the LPS markets.      See SEC, Amendments to the Penny

Stock Rules, SEC Release No. 49037, 2004 WL 51685, at *3 (Jan.

8, 2004).

     Financial regulators frequently warn investors about the

risks of fraud connected to investments in LPS.         The SEC, for

instance, has observed that “information about microcap

companies can be extremely difficult to find, making them more

vulnerable to investment fraud schemes and making it less likely

that quoted prices in the market will be based on full and

complete information about the company.”        SEC, Microcap Stock.4

Similarly, FINRA5 has warned investors “about the dangers of

penny stocks,” focusing on the lack of publicly available or

verifiable information about issuers and the possibility that

the issuer may be a shell company.6      See FINRA, Beware Dormant


4 SEC, Microcap Stock: A Guide for Investors (Sept. 18, 2013),
https://www.sec.gov/reportspubs/investor-publications/
investorpubsmicrocapstockhtm.html.

5 FINRA, or the Financial Industry Regulatory Authority, is a
self-regulatory organization (“SRO”) that supervises broker-
dealers. See Fiero v. Financial Industry Regulatory Auth.,
Inc., 660 F.3d 569, 571 & n.1 (2d Cir. 2011). Its
responsibilities include monitoring broker-dealers’ anti-money
laundering (“AML”) programs. See March Opinion, 308 F. Supp. 3d
at 794-95.

6 A shell company is a company with no or nominal operations, and
either no or only nominal assets, assets “consisting solely of
cash and cash equivalents,” or “[a]ssets consisting of any
amount of cash and cash equivalents and nominal other assets.”

                                    7
       Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 8 of 100



Shell Companies.7

       The SEC has explained in an administrative decision that

“[p]enny stocks present risks of trading abuses due to the lack

of publicly available information about the penny stock market

in general and the price and trading volume of particular penny

stocks.”     In re Bloomfield, SEC Release No. 9553, 2014 WL

768828, at *2 (SEC Feb. 27, 2014), aff’d, 649 F. App’x 546 (9th

Cir. 2016).     In that decision, the SEC noted that penny stocks

are vulnerable to pump-and-dump schemes that manipulate a stock

price in order to enrich stock promoters.          Id. at *3.    The SEC

added that

       [m]oney laundering activities can also be facilitated
       through the trading of penny stocks. Some money
       laundering red flags include: a customer who has a
       questionable background or is the subject of news
       reports indicating possible criminal, civil, or
       regulatory violations; multiple accounts in the names
       of family members or corporate entities for no
       apparent business or other purpose; wire transfers to
       or from countries identified as money laundering risks
       or tax havens; and excessive journal entries between
       unrelated accounts.

Id.

       As noted, a frequent tool of market manipulation is the use

of shell companies.      See FINRA, Dormant Shell Companies;8 SAR



17 C.F.R. § 240.12b-2; 17 C.F.R. § 230.405.

7 FINRA, Beware Dormant Shell Companies (Mar. 14, 2016), http://
www.finra.org/investors/beware-dormant-shell-companies.

8   FINRA, Dormant Shell Companies -- How to Protect Your Portfolio

                                      8
       Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 9 of 100



Activity Review, Issue 1, at 11.9         FinCEN10 has warned that shell

companies “are an attractive vehicle for those seeking to

launder money or conduct illicit activity” with significant

potential for “abuse” in the form of money laundering or pump-

and-dump schemes.      FinCEN Domestic Shell Company Report at 2,

4.11   FinCEN has explained that shell companies are “common tools

for money laundering and other financial crimes, primarily

because they are easy and inexpensive to form and operate.”

FinCEN Shell Company Guidance at 2.12

       Alpine does not dispute these risks of investing in the LPS

markets.    Alpine points out, however, that these markets provide

access to capital for smaller companies.




from Fraud (Oct. 30, 2014), http://www.finra.org/investors
/alerts/dormant-shell-companies-portfolio-fraud.

9 FinCEN, The SAR Activity Review: Trends, Tips & Issues, Issue
1 (Oct. 2000), https://www.fincen.gov/sites/default/files/shared
/sar_tti_01.pdf.

10FinCEN, the Financial Crimes Enforcement Network, is a
division of the United States Department of the Treasury (the
“Treasury Department”). It is responsible for, as relevant
here, administering the BSA. See March Opinion, 308 F. Supp. 3d
at 791.

11FinCEN, The Role of Domestic Shell Companies in Financial
Crime and Money Laundering: Limited Liability Companies (Nov.
2006), https://www.fincen.gov/sites/default/files/shared
/LLCAssessment_FINAL.pdf.

12FinCEN, FIN–2006–G014, Potential Money Laundering Risks
Related to Shell Companies (Nov. 9, 2006), https://www.fincen
.gov/sites/default/files/guidance/AdvisoryOnShells_FINAL.pdf.

                                      9
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 10 of 100



II. Alpine’s Business

    Alpine is a clearing broker.        Clearing brokers provide

clearance and settlement services for introducing brokers.          This

involves handling the recording of transactions, the exchange of

funds, and the delivery of securities after a transaction has

been executed.   Clearing firms typically maintain records of all

trading and issue trade confirmations and statements.

    Alpine was founded in 1984.         In early 2011, Alpine was

acquired by its current owner.

III. 2011-2012 FINRA Examination

    Alpine is regulated by FINRA and other regulators.           Between

March 2, 2011 and January 22, 2012, FINRA conducted a financial,

operational, and sales practices examination of Alpine.          FINRA

conducted an exit meeting with Alpine on July 23, 2012, where it

shared its highly critical findings with Alpine.        FINRA issued a

seven-page report of that examination on September 28, 2012

(“FINRA Report”).

    The FINRA Report listed ten exceptions to Alpine’s

practices, five of which have particular relevance to the issues

raised in this lawsuit.    The FINRA Report discloses that Alpine

did not file any SARs for over six months in 2011 -- March 1

through May 10 and August 16 through December 19 -- and found

that Alpine was not in compliance with a FINRA SAR reporting

rule and two federal reporting regulations, including Section


                                   10
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 11 of 100



1023.320.13   The FINRA Report recited the explanations Alpine

provided for its failure to file these SARs, including that its

compliance officer had determined that these filings were

discretionary and that it was unnecessary to file them.

Alpine’s chief of operations explained that once he had learned

that no SARs had been filed for the period August 16 through

December 19, 2011, Alpine filed SARs to reflect certain

transactions that had occurred during that period.          The FINRA

Report found that these filings were all late and should have

been filed no later than thirty days after the initial detection

of the suspicious activity reported in them.         It concluded that

Alpine had “failed to establish and enforce procedures

reasonably designed to detect and report suspicious activity.”

     The FINRA Report also determined that the narrative

sections of the 823 SARs that Alpine did file during the period

March 7, 2011 through January 22, 2012 were “substantively

inadequate” and in violation of Section 1023.320(a)(1).           It

explained that

     [t]he narratives for all SARs reviewed were
     substantively inadequate as they failed to fully
     describe why the activity was suspicious. For the
     SARs reviewed, the narrative just described isolated
     events of activity without any detail or support of
     why the firm actually considered the activity to be

13The three regulations are FINRA Rule 3310, Section 1023.320,
and 31 C.F.R. § 1010.520, which requires broker-dealers to
provide certain information about terrorist activity and money
laundering to law enforcement agencies upon request.

                                    11
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 12 of 100



    suspicious and therefore failing to justify at the
    basic core the legitimacy of the SAR filing.

The FINRA Report recited the “two basic formats or templates”

that Alpine had used in these SARs, “neither of which were

substantively adequate as they failed to fully describe why the

activity was suspicious.”     As quoted in the FINRA Report, the

first boilerplate, barebones narrative read:

    On or around December 09, 2011 ABC LLC deposited a
    large quantity (40,000,000 shares) of XYZ Corp, a low-
    priced ($0.0001/share) security.

The second read:

    ABC Inc. is a client of ACAP Financial, a firm for
    which Alpine Securities provides securities clearing
    services. Due to the activity within this account, it
    has been placed on a Heightened Supervisory list. It
    is policy of Alpine to file a SARs [sic] related to
    each deposit of securities into accounts of this
    nature. On or around 12/23/2011, ABC Inc. deposited a
    large quantity (5,097,312) of XYZ Corp, a low-priced
    ($.0045 /share) security. This transaction amounted
    to approximately $22,938.00.

The FINRA Report notes that the first template was used in 559

SARs and the second template was used in 264 SARs.

    The FINRA Report also criticized Alpine for failing to

review requests from FinCEN for information, and for the

inadequacies in its AML program, including the program’s failure

to detect and report suspicious activity.       As disclosed in the

Report, Alpine had failed to enforce its own AML procedures,

including the requirement that it file a SAR within thirty days

of becoming aware of a suspicious transaction.


                                   12
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 13 of 100



    In response to the FINRA examination, Alpine filed 251 SARs

between December 2011 and May 2012 for transactions that had

occurred between August 17, 2011 and February 3, 2012, and for

which it had previously filed no SARs.       Alpine explains in

opposition to this motion for summary judgment that it filed

these SARs only because FINRA informed Alpine that it expected

to see SARs filed on all transactions involving large deposits

of LPS.   The SEC contends that Alpine violated Rule 17a-8 by

failing to file these SARs within the thirty-day period imposed

by Section 1023.320(b)(3).     These SARs will be referred to as

the Late-Filed SARs.

IV. Alpine’s Improvements of its AML Program and SAR Filing

Program

    In response to this motion for summary judgment, Alpine

freely acknowledges that before the change in ownership in 2011,

Alpine had had only limited compliance staff.        Alpine’s current

owners hired more compliance personnel in 2011 and 2012.

Beginning in the Fall of 2012, Alpine arranged for an annual

audit of its AML program.     Also in 2012, Alpine created standard

operating procedures for compliance with AML regulations.

Alpine has submitted three versions of its AML procedures, dated

April 11, 2013, August 29, 2014, and October 1, 2015.

    The SEC’s motion for summary judgment is premised in part

on 1,593 SARs that Alpine filed and which the SEC contends


                                   13
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 14 of 100



contain deficiencies in their narratives.       Of those 1,593 SARs,

approximately two-thirds were filed before September 28, 2012,

when Alpine received the FINRA Report.

     The following is the narrative section of SAR 1763, which

is one of the post-FINRA Report SARs at issue here.         It was

filed in September 2013, approximately one year after the FINRA

Report.   It reads:

     [Customer] is a client of [SCA], a firm for which
     Alpine Securities provides clearing services. This
     account is a foreign broker-dealer. This account
     historically makes deposits of large volumes of low-
     priced securities. For that reason this transaction
     may be suspicious in nature. On or around [date,
     Customer] deposited physical stock certificate(s)
     representing a large quantity (2,---,--- shares) of
     [issuer], a low-priced ($.05/share) security into
     brokerage account [number.] The brokerage account is
     maintained through Alpine Securities. This
     transaction amounted to approximately $1--,---.--.
     The return on the initial investment of $2-,---.-- on
     [date six months before transaction] considering the
     relatively short time period. [sic]

The SEC contends that this SAR narrative is deficient for

failing to disclose (a) basic customer information, (b) that the

deposit was significantly disproportionate to the average daily

trading volume of the LPS, and (c) that the sub-account holder

is foreign.

V. 2014 OCIE Examination

     The SEC Office of Compliance Inspections and Examinations

(“OCIE”) conducted a one-week on-site review of Alpine in July

2014.   OCIE reviewed 252 of the over 4,600 SARs filed by Alpine


                                   14
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 15 of 100



between January 2013 and July 2014, and concluded in a report

issued on April 9, 2015 (“OCIE Report”) that 50% of those 252

SARs “failed to completely and accurately disclose key

information of which [Alpine] was aware at the time of filing.”

OCIE found that the narrative sections of Alpine’s SARs

“generally contained ‘boilerplate’ language.”        It criticized

Alpine for omitting mention of many red flags for suspicious

activity, such as a customer’s civil, regulatory, or criminal

history; foreign involvement with the transactions; concerns

about an issuer; stock promotion activity; and that an issuer

had been a shell company.     In bringing this lawsuit, the SEC

relies on the existence of these red flags in Alpine’s support

files for the SARs Alpine filed.

    The OCIE Report found as follows:

    All of the information noted above was of critical
    importance to adequately and accurately describe the
    nature and extent of the suspicious activity that was
    the subject of each SAR. And, as evidenced by
    Alpine’s own investigative files, Alpine knew of the
    omitted information at the time each SAR was filed.
    By excluding the information described above, Alpine
    failed to “provide a clear, complete, and concise
    description of the activity, including what was
    unusual or irregular that caused suspicion:” and
    failed to show the degree of care required by FinCEN
    to complete the narrative. (In fact, we note that the
    amount and type of actual material information in SARs
    filed by Alpine is very similar to the sample SAR that
    FinCEN has identified in its public guidance as being




                                   15
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 16 of 100



     insufficient or incomplete.)[14] This rendered the SARs
     less valuable to investigators trying to understand
     the activity and any criminal or administrative
     implications thereof. As a result, the Firm is in
     contravention of FinCEN’s SAR Rule and Exchange Act
     Rule l7a-8.

(Footnotes omitted.)

     The OCIE Report also noted that Alpine filed SARs on

certain customers’ deposits of LPS but “[i]nexplicably” failed

to file SARs when those customers sold those LPS.          The OCIE

Report describes Alpine’s failures as “recidivist activity”

because of FINRA’s 2012 findings that Alpine was filing

substantively inadequate SARs.      It concluded that Alpine’s SAR

practices “obscured the true nature of the suspicious activity,”

and that it appeared that Alpine was “intentionally trying to

obfuscate or distort the truly suspicious nature of the activity

that the Firm is required to report to law enforcement.”



                               Discussion

     The SEC seeks summary judgment as to Alpine’s liability for


14The OCIE Report referred to FinCEN published guidance which
gave the following example of an “insufficient or incomplete”
SAR narrative:
     Account was opened in 2002. Assets were transferred
     in by wire. 50 checks for $250 were deposited,
     securities were liquidated and money was paid out in
     May 2003.
FinCEN, Guidance on Preparing a Complete & Sufficient Suspicious
Activity Report Narrative 27 (Nov. 2003), https://www.fincen.gov
/sites/default/files/shared/sarnarrcompletguidfinal_112003.pdf
(“SAR Narrative Guidance”).

                                    16
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 17 of 100



several thousand violations of Rule 17a-8.        The SEC’s motion is

largely addressed to four discrete alleged deficiencies in

Alpine’s compliance between 2011 and 2015 with SAR reporting

requirements.    For each alleged deficiency, it has submitted a

table that identifies hundreds of deficient or missing SARs or

missing support files for SARs.15

     “Summary judgment is appropriate only where there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”        Jaffer v. Hirji, 887

F.3d 111, 114 (2d Cir. 2018) (citation omitted).         “A genuine

issue of material fact exists if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Nick’s Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107,

113 (2d Cir. 2017) (citation omitted).        “Where the movant has

the burden” of proof at trial, “its own submissions in support

of the motion must entitle it to judgment as a matter of law.”

Albee Tomato, Inc. v. A.B. Shalom Produce Corp., 155 F.3d 612,

618 (2d Cir. 1998)

     When the moving party has asserted facts showing that it is

entitled to judgment, the opposing party must “cit[e] to

particular parts of materials in the record” or “show[] that the


15The SARs and tables in this case have been filed under seal.
As explained in the March Opinion, the SAR reporting regime is
premised on the secrecy of the SARs. See generally 308 F. Supp.
3d at 783 n.4.

                                    17
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 18 of 100



materials cited [by the movant] do not establish the absence

. . . of a genuine dispute” in order to show that a material

fact is genuinely disputed.     Fed. R. Civ. P. 56(c)(1).      “A party

may not rely on mere speculation or conjecture as to the true

nature of the facts to overcome a motion for summary judgment,”

as “[m]ere conclusory allegations or denials cannot by

themselves create a genuine issue of material fact where none

would otherwise exist.”    Hicks v. Baines, 593 F.3d 159, 166 (2d

Cir. 2010) (citation omitted).     Only disputes over “facts that

might affect the outcome of the suit under the governing law”

will properly preclude the entry of summary judgment.         Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).         Summary

judgment may be granted if the evidence cited by the nonmovant

is “merely colorable or is not significantly probative.”            Id. at

249 (citation omitted).

I. Regulatory Framework

    This case concerns the interplay of regulations promulgated

under two federal statutes:     the BSA, 31 U.S.C. § 5311, et seq.,

first enacted in 1982, and the Securities Exchange Act of 1934

(the “Exchange Act”), 15 U.S.C. § 78a, et seq.        The BSA allows

the Secretary of the Treasury to “require any financial

institution . . . to report any suspicious transaction relevant

to a possible violation of law or regulation.”        31 U.S.C.

§ 5318(g)(1).   The Secretary has delegated this authority to


                                   18
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 19 of 100



FinCEN.16   Pursuant to these delegations, in 2002 the Treasury

Department and FinCEN promulgated Section 1023.320.17         There are

similar suspicious activity reporting regulations that apply to

other types of financial institutions, such as banks, casinos,

and mutual funds.    See, e.g., 31 C.F.R. §§ 1020.320 (banks),

1021.320 (casinos), 1024.320 (mutual funds).

     Rule 17a-8 was promulgated by the SEC in 1981 under

authority delegated to it by Congress in the Exchange Act.           See

March Opinion, 308 F. Supp. 3d at 796.        The Rule requires a

broker-dealer to “comply with the reporting, recordkeeping and

record retention requirements of chapter X of title 31 of the

Code of Federal Regulations.”      17 C.F.R. § 240.17a-8.

     The reporting and record-keeping requirements found in

Chapter X of Title 31 of the Code of Federal Regulations and

incorporated by Rule 17a-8 include Section 1023.320, which,

among other things, requires a broker-dealer to file SARs.

Section 1023.320 states in pertinent part:

     (1) Every broker or dealer in securities within the
     United States (for purposes of this section, a
     “broker-dealer”) shall file with FinCEN, to the extent

16See Treasury Order 180-01, 67 Fed. Reg. 64,697, 64,697 (Oct.
21, 2002).

17See FinCEN, Amendment to the Bank Secrecy Act Regulations --
Requirement that Brokers or Dealers in Securities Report
Suspicious Transactions, 67 Fed. Reg. 44,048 (July 1, 2002)
(“FinCEN Section 1023.320 Notice”). The USA PATRIOT ACT of
2001, Pub. L. No. 107-56, 115 Stat. 272 (the “Patriot Act”),
significantly expanded the scope of the BSA.

                                    19
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 20 of 100



    and in the manner required by this section, a report
    of any suspicious transaction relevant to a possible
    violation of law or regulation. A broker-dealer may
    also file with FinCEN a report of any suspicious
    transaction that it believes is relevant to the
    possible violation of any law or regulation but whose
    reporting is not required by this section. . . .

    (2) A transaction requires reporting under the terms
    of this section if it is conducted or attempted by,
    at, or through a broker-dealer, it involves or
    aggregates funds or other assets of at least $5,000,
    and the broker-dealer knows, suspects, or has reason
    to suspect that the transaction (or a pattern of
    transactions of which the transaction is a part):

    (i) Involves funds derived from illegal activity or is
    intended or conducted in order to hide or disguise
    funds or assets derived from illegal activity
    (including, without limitation, the ownership, nature,
    source, location, or control of such funds or assets)
    as part of a plan to violate or evade any Federal law
    or regulation or to avoid any transaction reporting
    requirement under Federal law or regulation;

    (ii) Is designed, whether through structuring or other
    means, to evade any requirements of this chapter or of
    any other regulations promulgated under the Bank
    Secrecy Act;

    (iii) Has no business or apparent lawful purpose or is
    not the sort in which the particular customer would
    normally be expected to engage, and the broker-dealer
    knows of no reasonable explanation for the transaction
    after examining the available facts, including the
    background and possible purpose of the transaction; or

    (iv) Involves use of the broker-dealer to facilitate
    criminal activity.

31 C.F.R. § 1023.320(a) (emphasis supplied).

    The regulation also provides that a SAR must be filed

    no later than 30 calendar days after the date of the
    initial detection by the reporting broker-dealer of
    facts that may constitute a basis for filing a SAR


                                   20
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 21 of 100



     under this section. If no suspect is identified on
     the date of such initial detection, a broker-dealer
     may delay filing a SAR for an additional 30 calendar
     days to identify a suspect, but in no case shall
     reporting be delayed more than 60 calendar days after
     the date of such initial detection.

31 C.F.R. § 1023.320(b)(3) (emphasis supplied).

     In addition, a broker-dealer is required to retain support

files for SARs for five years, as follows:

     Retention of records. A broker-dealer shall maintain
     a copy of any SAR filed and the original or business
     record equivalent of any supporting documentation for
     a period of five years from the date of filing the
     SAR. Supporting documentation shall be identified as
     such and maintained by the broker-dealer, and shall be
     deemed to have been filed with the SAR. A broker-
     dealer shall make all supporting documentation
     available to FinCEN or any Federal, State, or local
     law enforcement agency, or any Federal regulatory
     authority that examines the broker-dealer for
     compliance with the Bank Secrecy Act, upon request
     . . . .

31 C.F.R. § 1023.320(d) (emphasis supplied).

     SARs are currently submitted to FinCEN via an electronic

SAR Form.18   Part I of the Form is titled “Subject Information”


18Over the period at issue in this action, two versions of the
SAR Form were in effect: one from 2002 to 2012 (the “2002 SAR
Form”) and one after 2012 (the “2012 SAR Form”). See March
Opinion, 308 F. Supp. 3d at 792-93. The 2002 SAR Form includes
instructions for what information to include in the narrative
section on the form. See 2002 SAR Form at 3. A copy of the
2002 SAR Form is attached as an Exhibit to this Opinion. FinCEN
published notices with drafts of the 2002 and 2012 SAR Forms in
the Federal Register and solicited public comment before
requiring regulated parties to use those forms. See March
Opinion, 308 F. Supp. 3d at 792 & nn.10-11. In connection with
the 2012 SAR Form, FinCEN published an instructional document.
See FinCEN, FinCEN Suspicious Activity Report (FinCEN SAR)

                                    21
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 22 of 100



and requires a filer to provide identifying information about

the subject of the SAR.     2002 SAR Form at 1.      The subject of a

SAR is defined in guidance as the individuals or entities

“involved in the suspicious activity.”        SAR Narrative Guidance

at 3.   “If more than one individual or business is involved in

the suspicious activity,” a filer must “identify all suspects

and any known relationships amongst them in the Narrative

Section.”   Id.; see also 2012 SAR Instructions at 88 (directing

filers to provide subject information for “each known subject

involved in the suspicious activity”).

     Part II of the SAR Form requires the filer to identify the

suspicious activity being reported.       A filer must provide the

date or date range of suspicious activity and the dollar amount

involved.   In addition, there is a list of financial

instruments, such as “Bonds/Notes,” “Stocks,” and “Other

securities.”   2002 SAR Form at 1.19     A filer is directed to check

all that apply to the transaction.       A filer must also check


Electronic Filing Instructions (2012), https://www.fincen.gov
/sites/default/files/shared/FinCEN%20SAR%20ElectronicFiling
Instructions-%20Stand%20Alone%20doc.pdf (“2012 SAR
Instructions”). The 2012 SAR Instructions and the 2002 SAR Form
contain essentially identical instructions for completing the
SAR narrative. The parties do not contend that there are any
differences in those instructions that are material to the
issues in dispute here.

19The 2012 SAR Form replaced the list of financial “instruments”
with a list of “product type(s) involved in the suspicious
activity.” That list includes a box to check for “Penny
stocks/Microcap securities.” 2012 SAR Form at 7.

                                    22
      Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 23 of 100



boxes identifying the type of suspicious activity, which

includes “Commodity futures/options fraud,” “Insider trading,”

“Market manipulation,” “Money laundering/structuring,”

“Prearranged or other non-competitive trading,” “Securities

fraud,” “Wash or other fictitious trading,” and “Wire fraud.”

Id.   This list also includes an option to check “Other,” with an

instruction to “[d]escribe” the activity in the narrative

portion of the SAR.      Id.   A FinCEN instructional document for

this Form directs filers to “[p]rovide a brief explanation in

[the SAR narrative] of why each box is checked.”          2002 Form

Instructions at 3.20

      The SAR Form also contains directions for SAR filers about

how to complete the narrative portion of the SAR.21          The

instructions state that the narrative

      section of the report is critical. The care with
      which it is completed may determine whether or not the
      described activity and its possible criminal nature
      are clearly understood by investigators. Provide a
      clear, complete and chronological description . . . of
      the activity, including what is unusual, irregular or
      suspicious about the transaction(s), using the
      checklist below as a guide.


20FinCEN, Form 101a, Suspicious Activity Report (SAR-SF)
Instructions (May 22, 2004), https://www.fincen.gov/sites
/default/files/shared/fin101_instructions_only.pdf.

21The following excerpts are taken from the 2002 SAR Form. As
explained in the March Opinion, materially similar directions
are included in an instructional document created by FinCEN for
the post-2012 electronic filing system. See 308 F. Supp. 3d at
793 (citing 2002 SAR Form and 2012 SAR Instructions).

                                     23
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 24 of 100



(Emphasis in original.)    The checklist has twenty-two items,

each addressed to a specific type of information.         The following

items are particularly relevant to the SEC’s motion for summary

judgment:

    h. Indicate whether the suspicious activity is an
    isolated incident or relates to another transaction.

    i. Indicate whether there is any related litigation.
    If so, specify the name of the litigation and the
    court where the action is pending.

    . . .

    k. Indicate whether any information has been excluded
    from this report; if so, state reasons.

    l. Indicate whether U.S. or foreign currency and/or
    U.S. or foreign negotiable instrument(s) were
    involved. If foreign, provide the amount, name of
    currency, and country of origin.

    . . .

    o. Indicate any additional account number(s), and any
    foreign bank(s) account number(s) which may be
    involved.

    p. Indicate for a foreign national any available
    information on subject’s passport(s), visa(s), and/or
    identification card(s). Include date, country, city
    of issue, issuing authority, and nationality.

    q. Describe any suspicious activities that involve
    transfer of funds to or from a foreign country, or
    transactions in a foreign currency. Identify the
    country, sources and destinations of funds.

2002 SAR Form at 3.

    FinCEN has issued a number of guidance documents explaining

the scope of the SAR reporting duty in the narrative section of



                                   24
       Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 25 of 100



the SAR Form.      FinCEN guidance interpreting Section 1023.320 is

entitled to deference.       See March Opinion, 308 F. Supp. 3d at

791.    That guidance includes the instruction that a SAR

narrative should include the who, what, when, why, where, and

how of the suspicious activity (the “Five Essential Elements”).22

See SAR Narrative Guidance at 3–6; SAR Activity Review, Issue

22, at 39–40;23 2012 SAR Instructions at 110–12.           See generally

308 F. Supp. 3d at 791-95.        To interpret the scope of Section

1023.320, this Opinion principally relies on the instructions on

the 2002 SAR Form, the 2012 SAR Instructions, and the SAR

Narrative Guidance issued in 2003.         Both the 2002 SAR Form (and

its list of instructions) and the 2012 SAR Form were promulgated

after FinCEN published a notice in the Federal Register with a

draft version of the form and invited public comment.            See

FinCEN 2002 SAR Form Notice, 67 Fed. Reg. at 50,751;24 FinCEN




22FinCEN guidance refers to the who, what, where, when, and why,
as the “five essential elements” of a SAR narrative, but also
adds that a sixth element, “the method of operation (or how?)[,]
is also important.” SAR Narrative Guidance at 3. This Opinion
follows FinCEN’s lead in calling these six elements the Five
Essential Elements of a SAR.

23FinCEN, The SAR Activity Review: Trends, Tips & Issues, Issue
22 (Oct. 2012), https://www.fincen.gov/sites/default/files
/shared/sar_tti_22.pdf.

24FinCEN, Proposed Collection, Comment Request, Suspicious
Activity Report by the Securities and Futures Industry, 67 Fed.
Reg. 50,751 (Aug. 5, 2002).

                                      25
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 26 of 100



2012 SAR Form Notice, 75 Fed. Reg. at 63,545.25        The 2012 SAR

Instructions are similar in all respects that are material to

this litigation to those instructions contained in the 2002 SAR

Form.26

     The SAR Narrative Guidance was issued by FinCEN in 2003

with the “purpose” of “educat[ing] SAR filers on how to organize

and write narrative details that maximize[] the value of each

SAR form.”   SAR Narrative Guidance at 1.       This “guidance

document” describes in detail the Five Essential Elements of a

SAR narrative, describes how a SAR narrative should be

structured, and provides examples of sufficient and insufficient

narratives for each type of filing entity.        See id. at 1-2.

     The “who” of the Five Essential Elements encompasses the

“occupation, position or title . . . , and the nature of the

suspect’s business(es);” the “what” includes “instruments or

mechanisms involved” such as wire transfers, shell companies,

and “bonds/notes;” and the “why” includes “why the activity or

transaction is unusual for the customer; consider[ing] the types

of products and services offered by the [filer’s] industry, and

the nature and normally expected activities of similar


25FinCEN, Proposed Collection, Comment Request, Bank Secrecy Act
Suspicious Activity Report Database Proposed Data Fields, 75
Fed. Reg. 63,545 (Oct. 15, 2010).

26Alpine does not argue that its SAR obligations changed when
the filing format changed in 2012.

                                    26
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 27 of 100



customers.”27    SAR Narrative Guidance at 3–4.      The “how” includes

the “method of operation of the subject conducting the

suspicious activity,” by giving “as completely as possible a

full picture of the suspicious activity involved.”          Id. at 6.

The obligation to identify involved parties in a transaction

extends to all “subject(s) of the filing,” and “filers should

include as much information as is known to them about the

subject(s).”    SAR Activity Review, Issue 22, at 39.

     Examples of relevant information listed by FinCEN include

“bursts of activities within a short period of time,” SAR

Narrative Guidance at 5, whether foreign individuals, entities,

or jurisdictions are involved, 2012 SAR Instructions at 112, or

the involvement of unregistered businesses, SAR Narrative

Guidance at 5.    A common scenario identified by FinCEN as

suspicious involves a “[s]ubstantial deposit . . . of very low-

priced and thinly traded securities” followed by the

“[s]ystematic sale of those low-priced securities shortly after

being deposited.”    SAR Activity Review, Issue 15, at 24.28


27The SAR Narrative Guidance also directs filers to find
“[o]ther examples of suspicious activity . . . in previously
published FinCEN Advisories, SAR Bulletins, and editions of The
SAR Activity Review – Trends, Tips & Issues.” SAR Narrative
Guidance at 6 n.5. Those sources are cited in this Opinion and
in the March Opinion.

28FinCEN, The SAR Activity Review: Trends, Tips & Issues, Issue
15 (May 2009), https://www.fincen.gov/sites/default/files/shared
/sar_tti_15.pdf.

                                    27
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 28 of 100



FinCEN has explained that “[t]ransactions like these are red

flags for the sale of unregistered securities, and possibly even

fraud and market manipulation,” and firms need to “investigate[]

thoroughly” such questions as “the source of the stock

certificates, the registration status of the shares, how long

the customer has held the shares and how he or she happened to

obtain them, and whether the shares were freely tradable.”           Id.

     Broker-dealers are also required by regulation to maintain

written AML policies that define how the broker-dealer detects

potential money laundering and implements the duty to file SARs.

This requires broker-dealers to engage in “ongoing customer due

diligence,” which includes

     (i) Understanding the nature and purpose of customer
     relationships for the purpose of developing a customer
     risk profile; and

     (ii) Conducting ongoing monitoring to identify and
     report suspicious transactions and, on a risk basis,
     to maintain and update customer information . . .
     includ[ing] information regarding the beneficial
     owners of legal entity customers.

31 C.F.R. § 1023.210(b)(5).

     In 2002, FinCEN delegated its BSA authority over broker-

dealer AML programs to the SEC and SROs including FINRA.29


29See FinCEN, Anti–Money Laundering Programs for Financial
Institutions, 67 Fed. Reg. 21,110, 21,111 (Apr. 29, 2002)
(interim final rule effective April 24, 2002); see also 31
C.F.R. § 1023.210(c) (requiring a broker-dealer AML program to
“[c]ompl[y] with the rules, regulations, or requirements of its
self-regulatory organization governing such programs”).

                                    28
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 29 of 100



Pursuant to its supervisory authority over SROs, the SEC

reviewed and approved AML best practices submitted by the SROs.30

FINRA Rule 3310 has governed its members’ AML programs since

2009.31   Rule 3310 requires member firms to have a written AML

policy that receives approval from FINRA’s senior management and

that “[e]stablish[es] and implement[s] policies, procedures, and

internal controls reasonably designed to achieve compliance with

the Bank Secrecy Act and the implementing regulations

thereunder.”    FINRA Rule 3310(b) (2015).32      The Rule also

requires that member firms “[e]stablish and implement policies

and procedures that can be reasonably expected to detect and

cause the reporting of transactions required under 31 U.S.C.

5318(g) and the implementing regulations thereunder.”          FINRA

Rule 3310(a).

II. General Arguments

     The SEC makes four categories of claims, each of which is

separately addressed below.      It asserts that Alpine filed SARs

30See SEC, Order Approving Proposed Rule Changes Relating to
Anti–Money Laundering Compliance Programs, 67 Fed. Reg. 20,854
(Apr. 26, 2002).

31See SEC, Order Approving Proposed Rule Change to Adopt FINRA
Rule 3310 (Anti–Money Laundering Compliance Program) in the
Consolidated FINRA Rulebook, SEC Release No. 60645, 2009 WL
2915633 (Sept. 10, 2009). Prior to 2009, substantially similar
rules governed broker-dealer AML programs administered by
FINRA’s predecessor organizations. See id. at *1.

32Found at http://finra.complinet.com/en/display/display_main.
html?rbid=2403&element_id=8656.

                                    29
       Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 30 of 100



that failed to report in their narrative sections one or more of

seven different types of information.          It then asserts that

Alpine failed to file SARs reporting suspicious sales following

large deposits of LPS.       The third set of claims concerns SARs

that the SEC asserts were filed later than allowed by Section

1023.320.     Finally, the SEC asserts that Alpine violated the law

by not maintaining support files for many of the SARs it filed.

Before addressing the specific violations on which the SEC seeks

summary judgment, this Opinion addresses Alpine’s general

arguments about the propriety of this action.

       Alpine contests whether the SEC has authority to bring this

suit.33    In large part, these arguments were addressed in the

March Opinion.      See 308 F. Supp. 3d at 795-97.       Alpine argues

that the SEC has not been empowered to sue for violations of the

BSA.    See id. at 795-96.     According to Alpine, the Treasury

Department, and in particular FinCEN, are empowered to enforce

the BSA, and FinCEN has delegated to the SEC only the authority

to examine a broker-dealer for compliance with the BSA but not

the authority to enforce the BSA.

       Alpine is correct that FinCEN has not expressly delegated

33Alpine principally presents its legal argument in the expert
declaration Alpine submitted with its opposition papers. These
legal arguments may not be presented through an expert. See
DiBella v. Hopkins, 403 F.3d 102, 121 (2d Cir. 2005) (“Expert
witness statements embodying legal conclusions exceed the
permissible scope of opinion testimony under the Federal Rules
of Evidence.” (citation omitted.)).

                                      30
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 31 of 100



BSA enforcement authority to the SEC.        But, that ignores the

separate statutory authority at issue here.         The SEC has its own

independent authority to require broker-dealers to make reports,

and has enforcement authority over those broker-dealer reporting

obligations.   It was efficient for the Treasury Department to

delegate its own duty to examine broker-dealers to the agency

primarily responsible for regulating broker-dealers.

     The Exchange Act requires broker-dealers to “make . . .

such reports as the Commission . . . prescribes as necessary or

appropriate in the public interest, for the protection of

investors, or otherwise in furtherance of the purposes of [the

Exchange Act].”    15 U.S.C. § 78q(a)(1).      One of the rules the

SEC has promulgated pursuant to this statute is Rule 17a-8.              As

explained in the March Opinion, Rule 17a-8 is a valid exercise

of the broad authority Congress conferred on the SEC in 15

U.S.C. § 78q(a)(1).34    Rule 17a-8 incorporates the reporting




34Alpine and its expert fail to engage with the analysis
provided in the March Opinion. In particular, they do not
account for the SEC’s interpretation of Rule 17a-8 as
encompassing the duty to file a SAR and otherwise comply with
Section 1023.320 in a formal adjudication. See In re
Bloomfield, SEC Release No. 9553, 2014 WL 768828, at *15–*17
(Feb. 24, 2014). As explained in the March Opinion, it is
axiomatic that agencies may announce rules by rulemaking or
through a formal adjudication, and when an agency acts through
adjudication, its rules are necessarily retrospective. See 308
F. Supp. 3d at 788 (citing SEC v. Chenery Corp., 332 U.S. 194,
201–02 (1947) and Bowen v. Georgetown Univ. Hosp., 488 U.S. 204,
221 (1988) (Scalia, J., concurring)). The March Opinion thus

                                    31
       Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 32 of 100



obligations imposed on broker-dealers in that section of the

Code of Federal Regulations in which the SAR regime is

contained.     See March Opinion, 308 F. Supp. 3d at 797.

       Alpine also makes a related argument that the FinCEN

guidance on which the SEC relies was not meant to create rules

of law, but rather provided a number of suggestions that broker-

dealers could consider when filing SARs.          Alpine also contends

that it lacked notice about its SAR obligations because some

guidance documents were issued after certain transactions

occurred.     Neither argument is persuasive.

       First, while FinCEN guidance is informative and useful, its

role in this action can be overstated.          The violations that the

SEC asserts occurred here arose from Alpine’s failure to comply

with Section 1023.320’s mandates and the SAR Form’s

instructions, including the requirement that it provide in its

SARs’ narratives a “clear, complete and chronological

description [of] what is unusual, irregular or suspicious about

the transaction(s).”       2002 SAR Form at 3.     These instructions

have the force of law, having been issued as FinCEN regulations

following a notice and comment period.35

       Second, it has long been established that an agency’s



provided two bases for concluding that the SEC may bring this
action under Rule 17a-8.

35   See FinCEN 2002 SAR Form Notice, 67 Fed. Reg. 50,751.

                                      32
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 33 of 100



guidance documents receive deference when they reasonably

interpret an agency’s ambiguous regulation.        See Nat. Res. Def.

Council v. EPA, 808 F.3d 556, 569 (2d Cir. 2015); see also March

Opinion, 308 F. Supp. 3d at 791 (concluding that Section

1023.320 is ambiguous and that FinCEN guidance is entitled to

deference).   Alpine does not argue that Section 1023.320,

including its injunction that a broker-dealer report suspicious

transactions, is unambiguous.     Indeed, that regulation is

designed to capture the breadth of ways in which a broker-dealer

could be “use[d]” to “facilitate criminal activity.”         31 C.F.R.

§ 1023.320(a)(2)(iv).    Nor does Alpine argue that FinCEN

guidance unreasonably interprets either Section 1023.320 or the

SAR Form.   The FinCEN guidance cited by the SEC explains that

certain fact patterns are typical of suspicious activity and

should be reported by SAR filers.       See SAR Narrative Guidance at

4-6 (listing “[e]xamples of some common patterns of suspicious

activity” that should be included in a SAR narrative).         These

guidance documents, responding to the broad legal requirement

contained in Section 1023.320, give content to a broker-dealer’s

obligation to file SARs.

    Alpine also contends it is inappropriate to rely on some

guidance documents cited by the SEC because those documents were

promulgated after the SARs at issue were filed.        The principal

source of guidance cited here is the 2003 SAR Narrative


                                   33
       Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 34 of 100



Guidance.     That document predates all of the SARs at issue.             In

addition, this Opinion cites several issues of the SAR Activity

Review from 2000, 2009, and 2012.          The 2012 issue is only cited,

however, in conjunction with earlier guidance documents.

       Alpine makes two additional arguments about its

interactions with FINRA and the SEC.          Alpine first argues that

it did not have notice of the SEC’s theory of this case until it

received the OCIE Report in 2015 and that it is accordingly

unfair to hold it liable for failing to include mention of red

flags in its SARs’ narratives that the SEC asserts it improperly

omitted.     This argument fails.     The SEC has the burden to show

that Alpine’s failures violated Section 1023.320.            The standards

at issue here are those that have existed since the issuance of

the 2002 SAR Form, which provided the mechanism by which broker-

dealers comply with the requirements of Section 1023.320.

Nothing OCIE did or said in 2015 can increase the scope of that

duty.36    In addition, Section 1023.320 uses an objective standard

to measure compliance.       See March Opinion, 308 F. Supp. 3d at

799.    This standard obligated Alpine to file SARs when it had

reason to suspect criminal activity.          Its ignorance of its legal

obligations or its intent in failing to comply with those

36Similarly, this Opinion cites the FINRA and OCIE Reports
solely to give context to arguments Alpine has made in
opposition to this motion. These Reports are not the source of
any legal obligation or of any finding that Alpine violated
Section 1023.320.

                                      34
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 35 of 100



obligations may be relevant to an award of damages, but they are

not defenses to this motion regarding its liability.

    Alpine next contends that its level of compliance with

Section 1023.320 increased over time, and that it has shown that

it tried in good faith to comply with its SAR obligations.          It

is true that approximately two-thirds of the SARs at issue in

the SEC’s motion predate the FINRA Report.       But even if Alpine

is correct that its program improved over time, this does not

immunize Alpine for its past failures to include required

information in any SAR narrative, or to file a SAR when it was

required to do so.   A broker-dealer’s duty to maintain an AML

program reasonably calculated to ensure compliance with the BSA

is distinct from the duty to file a complete report of

suspicious transactions.

    Finally, Alpine asserts that holding it liable under the

SEC’s theory in this case would be extraordinary and wreak havoc

with the SAR regime and the broker-dealer industry.         Not so.

This Opinion holds the SEC to the well-established summary

judgment standard.   The SEC is required to demonstrate that no

question of fact exists regarding whether Alpine complied with

Section 1023.320 for each SAR, missing SAR, or missing SAR

support file on which it seeks summary judgment.        To defeat the

SEC’s motion, all Alpine must do is raise a question of fact.

Alpine has done so in a number of instances -- both as to


                                   35
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 36 of 100



individual SARs and as to entire categories of SARs.         This

Opinion denies summary judgment to the SEC wherever its

presentation is deficient, and wherever Alpine identifies a

question of fact as to the specific SAR or transaction at issue.

    As described below, the SEC has shown that the failures in

Alpine’s SAR-reporting regime were stark.       Tellingly, Alpine

does not contest in a large number of instances that it failed

to include information in SAR narratives that the SAR Form

itself directs a broker-dealer to include.       Given the sheer

number of lapses at issue in this case, there is no basis to

conclude that a broker-dealer that reasonably attempts to follow

the requirements of Section 1023.320 will be at risk.         And

questions about what effect this action will have on the SAR

regime are ultimately about policy, not the law a court must

apply.   This Opinion resolves the SEC’s motion by applying well-

established principles of administrative law and summary

judgment.   Following those principles, the SEC’s motion is

granted in part.

III. Admissibility of Summary Tables

    Before addressing the various deficiencies in Alpine’s

compliance with the SAR reporting regimen that are asserted by

the SEC, a threshold evidentiary issue must be resolved.

Relying on Rule 1006, Fed. R. Evid., the SEC has supported its

motion for summary judgment with ten tables that identify the


                                   36
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 37 of 100



SARs or transactions as to which it is asserting each alleged

deficiency.

     Rule 1006 provides that

     [t]he proponent may use a summary, chart, or
     calculation to prove the content of voluminous
     writings, recordings, or photographs that cannot be
     conveniently examined in court. The proponent must
     make the originals or duplicates available for
     examination or copying, or both, by other parties at a
     reasonable time and place. And the court may order
     the proponent to produce them in court.

Fed. R. Evid. 1006.     Such a summary must be “based on foundation

testimony connecting it with the underlying evidence summarized

and must be based upon and fairly represent competent [and

admissible] evidence.”     Fagiola v. Nat’l Gypsum Co. AC&S, 906

F.2d 53, 57 (2d Cir. 1990) (citation omitted).         Objections that

a summary “d[oes] not fairly represent the [underlying]

documents and [is] excessively confusing and misleading go more

to [the summary’s] weight than to its admissibility.”          U.S. ex

rel. Evergreen Pipeline Constr. Co. v. Merritt Meridian Constr.

Corp., 95 F.3d 153, 163 (2d Cir. 1996) (citation omitted).

     The SEC’s ten tables include seven that correspond to the

seven alleged deficiencies in the SAR narratives.37         These seven


37The ten tables are labelled in the SEC papers as Exhibits 3
through 12. Exhibits 3 through 9 are also labelled Tables A-1
through A-7 to Exhibit 2 in the SEC’s submissions. Tables A-1
through A-7 are referred to in this Opinion as Tables 1 through
7. SEC Exhibits 10 through 12 are referred to as Tables 10
through 12. Using this numbering system, this Opinion does not
refer to any Table 8 or 9.

                                    37
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 38 of 100



deficiencies are the omission of (1) basic customer information,

(2) “related” litigation, (3) shell company status or derogatory

history of the stock, (4) stock promotion activity, (5)

unverified issuers, (6) low trading volume, and (7) foreign

involvement.

     Each of these seven tables has six columns.         The columns

list the SAR item number,38 date filed, SAR Bates stamp, volume

of shares in the transaction, value stated in the SAR narrative,

and a final column with a heading describing the type of

violation and a Bates stamp page number where the missing

information was found in Alpine’s support file for that SAR.

     Table 10 is itself a summary table for Tables 1 though 7.

It lists all 1,594 SARs for which the SEC contends the SAR

narratives were deficient.      Table 10 contains columns

identifying the SAR number,39 the Alpine customer identified in

the SAR, and the SAR Bates stamp number.        Table 10 also has

seven columns corresponding to the seven types of deficient


38The item number is a number assigned to each SAR in Tables 1
through 7. The numbering system is nonconsecutive and does not
correspond to any chronological or other apparent order.

39The SAR number is a number assigned to each allegedly
deficient SAR, consecutively from 1 to 1,594. The number is
different than the item number, and the SEC has not provided a
table that matches an item number to a SAR number. As a result,
the item number and the SAR number may only be matched by
comparing the Bates numbers between Table 10 and Tables 1
through 7. As was true with the item number, the SAR number
does not correspond to chronological or other apparent order.

                                    38
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 39 of 100



narratives for which the SEC seeks summary judgment.         Many SARs

have entries in multiple deficiency columns.        Those columns have

a Bates stamp page number that gives the location in the Alpine

SAR support file where information missing from the SAR

narrative is found.

    The two remaining tables are Tables 11 and 12.          Table 11

lists sales-and-liquidation patterns.        The SEC contends that

Alpine had a duty to file SARs reflecting these sales, but did

not do so.   Table 11 lists 1,242 groups of transactions,

organized as follows.    The right half of the table lists a

deposit date, the volume of the deposit, the value of the

deposit, the date a SAR was filed reporting the deposit, and the

Bates stamp number for that SAR.        The left portion of the table

lists a group number, the customer name, a liquidation date, the

number of shares sold, and the stock symbol.        The SEC contends

that Alpine should have filed a SAR for at least each of the

1,242 groups.

    Table 12 lists the SARs that the SEC alleges were filed

late.   It lists the SAR number, the Bates stamp number, the date

of the transaction reported, the date the SAR was filed, the

number of days between the transaction and SAR, and the number

of days the SAR was late.     The number of days late is calculated

by subtracting 30 from the number of days between date of the

transaction and the date the SAR was filed.


                                   39
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 40 of 100



    These tables summarize voluminous evidence that is not

subject to convenient examination in court.        This evidence is

organized by subject matter.     Each type of violation alleged in

the case has its own separate table, and one table also allows

the fact-finder to determine whether a single SAR is alleged to

reflect multiple violations.     The SEC seeks summary judgment as

to approximately 1,800 SARs, and moves for summary judgment as

to approximately 3,500 other transactions that are listed in

Alpine’s transaction records.     Accordingly, the threshold for

Rule 1006 -- that a summary be used to prove the content of

voluminous writings -- is met.     Alpine does not suggest that it

has not had access to the underlying documentation -- which came

from its files -- or that the SARs and the SAR support files

referenced in the tables are not admissible documents.

    To the extent that the tables list information such as an

item number, date of SAR filing, Bates stamp number, volume of

shares in the underlying transaction, and the value stated in a

SAR, these are classic examples of information that is

appropriately captured in a summary table.       The SEC has merely

taken a number or date from a voluminous quantity of admissible

documents and placed the data in a convenient format for the

fact finder.   On this basis, there can be little debate that

these components of Tables 1 through 7 and 10 through 12 are

admissible.


                                   40
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 41 of 100



    To the extent that a column in a Table identifies a

particular alleged deficiency in a SAR and lists a Bates stamp

page number from the SAR’s support file upon which the SEC

relies to show that deficiency, those columns also summarize the

contents of voluminous files and are admissible to prove the

contents of those files.     Alpine is free to argue that there are

inaccuracies in the tables -- in fact, it has raised a few such

arguments as to each of the tables.      Subject to specific

challenges by Alpine, therefore, these tables are admissible as

summaries of the contents of voluminous admissible documents --

the Alpine SARs and their support files, and Alpine transaction

records.

    Alpine argues that a column heading identifying the

particular deficiency at issue for a SAR is an expert opinion.

It is not.    That column heading reflects the SEC’s contention

and includes as well a citation to the documents supporting that

contention.   This citation permitted Alpine, and permits the

fact finder, to assess whether that contention is proven in the

case of an individual SAR.     Indeed, expert testimony would be

inadmissible to prove these violations.       An expert’s opinion may

not “usurp either the role of the trial judge in instructing the

jury as to the applicable law or the role of the jury in

applying that law to the facts before it.”       United States v.

Stewart, 433 F.3d 273, 311 (2d Cir. 2006) (citation omitted).           A


                                   41
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 42 of 100



fact finder, advised of the governing law would have to assess

whether Alpine complied with the law in filing each SAR

identified in a table (or violated the law in failing to file a

SAR for each group of transactions for which there was no SAR

filed, again as identified in a table).       For instance, advised

by the court of what constitutes “related” litigation, does the

SAR support file contain a description of such litigation, and

was that information omitted from the SAR narrative?

    Alpine also argues that Table 11 is inadmissible because

the groups listed in Table 11 reflect expert conclusions

unsupported by a reliable methodology.       Not so.   The group

numbers are used by the SEC as a contention that each of the

deposits and liquidations listed in a group form a suspicious

pattern that had to be reported in a SAR.       This is a question of

fact to be resolved under the governing law.        The SEC may have

relied on an expert and consulting group to assist it in

assembling the groups of transactions on which the SEC would

focus in this action, but that task could have been done as well

by an SEC attorney or an SEC paralegal.       It reflects no more

than the SEC’s contentions.     The fact finder, applying the

controlling law, will have to examine the facts summarized in

Table 11 and determine for each group whether there is an

actionable pattern of suspicious trading that triggered Alpine’s

duty to file a SAR reporting the sales listed within a group.


                                   42
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 43 of 100



An expert cannot tread on that duty, which rests on the

shoulders of a fact finder.     Of course, a qualified expert could

properly provide testimony generally about illicit and

manipulative market activities and practices to inform a fact

finder’s examination of each of the listed groups, and improve

its understanding of suspicious patterns, but the table by

itself does not do that.

    Finally, Alpine contends that the SEC has failed to carry

its burden of proof by relying exclusively on the tables without

also offering each of the SARs and support files to which the

tables refer.   That objection is not well founded.        In

connection with the partial summary judgment motion, the SEC

submitted exemplar SARs and support files; Alpine chose not to

do so.   The legal framework for the litigation of the SEC’s

claims having been described in the March Opinion, the SEC

appropriately relied on Rule 1006 to present in convenient and

summary form the voluminous evidence on which it relies.          Alpine

has had a full opportunity to raise questions of fact in

response and to submit SARs and support files where it takes

issue with the SEC’s assertions.        This Opinion examines that

evidence, and where appropriate, denies the SEC’s summary

judgment motion.

IV. Deficient Narratives

    The first of the four categories of claims brought by the


                                   43
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 44 of 100



SEC concerns 1,593 SARs that Alpine filed.40        The SEC claims that

Alpine was required by law to include information in 1,593 SAR

narratives that Alpine omitted.       The omitted information is

found in the Alpine support files for each of these SARs.           These

alleged deficiencies in the SAR narratives fall into seven

categories.   Before addressing each of the claimed deficiencies,

the SEC’s allegation that Alpine was required to file each of

these SARs is assessed.

     A. Mandatory Filing

     The issue of whether Alpine was in fact required by law to

file the 1,593 SARs it did file became significant during the

parties’ briefing of the preliminary summary judgment motion.41

Here, the SEC asserts that Alpine was required by law to file

each of these SARs.     See 31 C.F.R. § 1023.320(a)(2) (describing

when a SAR must be filed).      The SEC advances a two-part test to

determine whether the duty to file a SAR was triggered in this

40The SEC initially sought summary judgment as to 1,594 SARs
with allegedly deficient narratives. In two categories --
unverified issuers and low trading volume -- the SEC withdrew
its motion as to six and seven SARs, respectively. Of these
thirteen affected SARs, twelve are also identified as having
other deficiencies. One SAR (item number 511; SAR number 299),
however, does not have any other identified deficiency.
Accordingly, the SEC’s motion now pertains to 1,593 SARs.

41The portion of the SEC’s motion for partial summary judgment
addressed to the allegedly deficient SAR narratives was denied
because Alpine argued that it routinely filed “voluntary” SARs
and the SEC had failed to explain why Alpine was obliged to file
the exemplar SARs on which its motion was based. See March
Opinion, 308 F. Supp. 3d at 799-800.

                                    44
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 45 of 100



case because Alpine had reason to suspect that a transaction may

involve use of a broker-dealer to facilitate criminal activity.

     The SEC contends that, in the circumstances at issue here,

Alpine had a duty to file a SAR where the underlying transaction

involved a large deposit of LPS, and the transaction also

involved either one of six red flags it has identified or the

transaction was conducted by a certain customer.         Each of the

1,593 SARs reported customer deposits of LPS worth at least

$5,000.   Many reported far larger deposits.42       Of those 1,593

transactions, 1,465 were cleared by Alpine for just six

customers, which the parties identify as customers A through F.43

Ranking them in order of the largest number of SARs that Alpine

filed for each of these customers, it filed 702 for A, 443 for

E, 149 for C, 116 for F, thirty-seven for D, and eighteen for B.

     Of the 1,593 SARs, the SEC contends that one or more of its

identified red flags appears in the Alpine support files for

1,302 of those transactions, but is not mentioned in the SAR

narrative.   For the remaining SARs, the SEC relies on an alleged

pattern of suspicious trading, specifically, that Alpine filed a

42For instance, of the 1,014 deposits listed in Table 1, the
deposits ranged in value from $5,000 to $31,619,250, the mean
value was $132,025, and the median value was $23,228.

43This Opinion uses the term “customer” or “client” to refer to
the entity whose transaction in LPS was reported in a given SAR.
The parties largely use this formulation as well, although
Alpine also contends that its customer was the introducing
broker.

                                    45
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 46 of 100



large number of SARs for the same customer.

     As described earlier in this Opinion, it is uncontested

that the market for LPS is vulnerable to securities fraud and

market manipulation schemes.      These schemes depend on the

deposit of a large amount of securities with a broker-dealer so

that those securities can enter the market.         Alpine does not

take issue with either of these propositions.

     Moreover, it is not unreasonable to infer from Alpine’s

very act of filing a SAR that the reported transaction had

sufficient indicia of suspiciousness to mandate the creation and

filing of a SAR.    None of these SARs suggests that the filing

was simply a voluntary act or otherwise filed outside of

Alpine’s attempt to comply with its duties under the law.44

After all, Alpine did have some version of an AML program in

44Without identifying any particular SAR, Alpine asserts that it
filed numerous voluntary SARs on transactions involving more
than 5 million shares or $50,000 worth of microcap securities.
Alpine has not identified any means by which a regulator or a
fact-finder could identify such a “voluntary” SAR. It has not
pointed to any disclosure in the 1,593 SARs that they were
“voluntary” filings. Nor has it pointed to any portion of the
SAR’s support file reflecting an analysis of the reporting
obligation and a conclusion that the SAR was not required to be
filed. Alpine’s vague and conclusory assertion is insufficient
to raise a triable question of fact as to whether any SAR was
filed voluntarily as opposed to pursuant to Alpine’s obligation
under the law to make the filing.
     Moreover, more than a few of the 1,593 SARs state
explicitly that Alpine thought the transaction was suspicious.
For instance, the narrative portion of SAR 348 states that
“Alpine is filing this SAR because of the potentially suspicious
nature of depositing large volumes of shares involving a low-
priced security(ies).”

                                    46
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 47 of 100



place during the time it filed these SARs, even if Alpine

improved its AML program over time.       And, for reasons already

explained in the March Opinion, in the absence of an explicit

statement that a SAR was a voluntary filing, it would have been

unreasonable for anyone filing a SAR to assume that FinCEN or

the SEC would know that a filed SAR was simply a “voluntary”

filing, as opposed to one filed to comply with the law’s

mandates to alert regulators to suspicious trading activity.

March Opinion, 308 F. Supp. 3d at 799 & n.20.

     In addition, with one exception,45 Alpine does not contest

that the red flags on which the SEC relies are indeed red flags

and that a broker-dealer should focus on these issues when

reviewing transactions.46     Accordingly, the SEC has shown that

Alpine had a duty to file each of these 1,593 SARs so long as it

also shows, as discussed below, that Alpine’s support files for


45Alpine appears to contend that foreign involvement in a
transaction is only noteworthy when the foreign jurisdiction has
been designated by our government as a “high-risk” jurisdiction.

46Alpine’s own AML procedures, which it has submitted in
connection with this motion, define a number of “Red Flags
indicating potential Money Laundering” that mirror the red flags
on which the SEC relies, such as the “customer (or a person
publicly associated with the customer) ha[ving] a questionable
background or [being] the subject of news reports indicating
possible criminal, civil, or regulatory violations,” the
“practice of depositing penny stocks, liquidat[ing] them, and
wir[ing] the proceeds,” and the customer “for no apparent reason
or in conjunction with other ‘red flags,’ engages in
transactions involving certain types of securities, such as
penny stocks.”

                                    47
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 48 of 100



the SARs contained information about a qualifying red flag.

    Alpine makes two arguments in opposition to the SEC’s

assertion that it was required to file these SARs.         First,

Alpine argues that there is no liability under the law for a

broker-dealer’s failure to file a SAR, only for failing to

establish an adequate AML regime.       Not so.   While a deficient

AML program may create liability, the failure to timely file a

complete SAR may also create liability.       This case involves the

latter type of violation.     As Section 1023.320(a)(1) states, in

mandatory terms, a broker-dealer “shall file” a SAR “relevant to

a possible violation of law or regulation.”        Alpine’s position

was also expressly rejected in 2002 by the Treasury Department

when it promulgated Section 1023.320.       The Treasury Department

stated that “[a] regulator’s review of the adequacy of a broker-

dealer’s anti-money laundering compliance program is not a

substitute for, although it could be relevant to, an inquiry

into the failure of a broker-dealer to report a particular

suspicious transaction.”    FinCEN Section 1023.320 Notice, 67

Fed. Reg. at 44,053.

    Alpine argues as well that the “sizeable LPS transaction-

plus red flag” test proposed by the SEC for deposits of LPS

fails to establish the reasonable suspicion that exists in




                                   48
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 49 of 100



criminal law pursuant to the Fourth Amendment.47         According to

Alpine, that standard imposes on the SEC the duty to point to

“specific and articulable” facts in Alpine’s possession that

would have given it a basis to believe there was a reasonable

possibility that an entity or individual was involved “in a

definable criminal activity or enterprise.”         (Emphasis supplied

by Alpine.)   Furthermore, it asserts that it would not be

permissible under the reasonable suspicion standard for Alpine

to rely on knowledge that the entity or person had engaged in

wrongdoing in the past, had a claim pending against it, or had

settled a claim.

     Alpine does not explain why a Fourth Amendment concept

should apply to the SAR reporting framework.         Applying the

standard used to determine the legality of a temporary,


47In support of this argument, Alpine points to 28 C.F.R. part
23. These regulations are the Department of Justice’s “policy
standards” that are “applicable to all criminal intelligence
systems operating through support under the Omnibus Crime
Control and Safe Streets Act of 1968.” 28 C.F.R. § 23.3. 28
C.F.R. § 23.20 allows collection of “criminal intelligence
information” about individuals “only if there is reasonable
suspicion that the individual is involved in criminal conduct or
activity and the information is relevant to that criminal
conduct or activity.” 28 C.F.R. § 23.20(a). Reasonable
suspicion “is established when information exists which
establishes sufficient facts to give a trained law enforcement
or criminal investigative agency officer, investigator, or
employee a basis to believe that there is a reasonable
possibility that an individual or organization is involved in a
definable criminal activity or enterprise.” 28 C.F.R.
§ 23.20(c). Alpine’s citation to 28 C.F.R. part 23 is
inapposite.

                                    49
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 50 of 100



warrantless investigative detention of a person -- particularly

as Alpine defines the standard48 -- would make little sense.

Broker-dealers operate in a highly regulated industry, and both

FinCEN and the SEC have broad mandates regarding broker-dealer

reporting regimes for securities transactions.         The SAR

reporting system was designed to allow law enforcement to

monitor activity before any determination of unlawfulness is

made.

     By design, the SAR regime does not depend on or require a

broker-dealer to make any finding of wrongdoing before it files

a SAR.    Section 1023.320 makes this clear:      filing is required

whenever a broker-dealer “has reason to suspect” that the

transaction involves criminal activity.        When FinCEN promulgated

Section 1023.320, it considered and rejected the view that it

would be “overly burdensome to require a broker-dealer to report

transactions that could not definitively be linked to

wrongdoing.”   FinCEN Section 1023.320 Notice, 67 Fed. Reg. at

44,051.   Congress, when it enacted the legislation that

authorized Section 1023.320, “sought to increase the reporting

of transactions that potentially involved money laundering.”

March Opinion, 308 F. Supp. 3d at 791 (emphasis supplied)

(citing the Patriot Act, sec. 302, 115 Stat. at 296-97).

48Because it is irrelevant, this Opinion need not define the
contours of the reasonable suspicion standard under the Fourth
Amendment.

                                    50
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 51 of 100



Section 1023.320, accordingly, “target[s] all possible types of

illegal activity.”49    Id. (emphasis supplied).

     As significantly, while Part II of the SAR Form provides

boxes to check to identify the “Type of suspicious activity,”

these are broad categories such as “Market manipulation” or

simply “Securities fraud.”      2002 SAR Form at 1.     The Form

instructions also permit a filer to check “[m]ore than one box”

and to check a box entitled “Other” with an explanation in the

narrative.   2002 SAR Form at 1-2.       The Form cannot be read to

impose on the filer the duty to select “a definable criminal

activity” when filing the SAR, or relieve a broker-dealer of the

duty to file unless it can define the criminal activity in which

the subject may be engaged.

     Similarly, Alpine’s argument that a broker-dealer may not

consider the litigation history of its customer or the issuer,

or their affiliates, is flatly contradicted by the SAR Form,

which requires disclosure of “related litigation.”          See 2002 SAR

Form at 3; 2012 SAR Instructions at 112.        The SEC’s proposed


49This standard is somewhat analogous to the standard that
governs whistleblower suits under 18 U.S.C. § 1514A, a provision
of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”). A
whistleblower is entitled to protection under Sarbanes-Oxley if,
inter alia, an employee in his or her position would have
reasonably believed that the conduct complained of violated
federal law. See Nielsen v. AECOM Tech. Corp., 762 F.3d 214,
221 (2d Cir. 2014). A whistleblower’s complaint need not relate
“definitively and specifically” to any one statute covered by
Sarbanes-Oxley. See id. at 220-21.

                                    51
       Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 52 of 100



test -- which begins with the large deposit of LPS and adds

other red flags -- is faithful to the language and purpose of

Section 1023.320.

       B. Red Flags Omitted From SAR Narratives

       As noted, the SEC contends that the SAR narratives in 1,593

SARs were legally deficient because they omitted information

from the Alpine support files for the SARs that the law requires

to be included in the narratives.          The SEC also contends that,

with respect to these six red flags, their existence is another

reason that a broker-dealer would have had reason to suspect

that the transaction involved use of the broker-dealer to

facilitate criminal activity, which triggered its duty to file a

SAR.

       In each instance, the SEC’s identified red flags have been

derived from the SAR Form and its instructions, as well as

FinCEN and other guidance interpreting Section 1023.320.             They

take into account the unique characteristics of the LPS markets

such as the difficulty in obtaining objective information about

issuers, the risk of abuse by undisclosed insiders, and the

opportunity for market manipulation schemes.

       Alpine argues that, although it was required to scrutinize

these red flags, it had to do so in the context of all of the

facts and circumstances surrounding the transaction and consider

as well information that Alpine refers to as “green flags.”


                                      52
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 53 of 100



Even if Alpine was required to file a SAR, Alpine’s view is that

the red flag that triggered a duty to investigate and report did

not necessarily need to be disclosed in the SAR’s narrative.

    There are several problems with this approach.          First, with

the very limited exceptions described below, Alpine has not

pointed to any evidence that it omitted reference to a red flag

in any particular SAR’s narrative because its examination of

other information in that SAR’s support file led it to conclude

that the red flag was, after all, not indicative of suspicious

trading activity.   Second, Alpine’s omission of a red flag from

the discussion in the narrative is also at odds with FinCEN’s

view, as expressed on the SAR Form itself, that a SAR filer

should provide in the narrative a “clear, complete and

chronological description . . . of the activity, including what

is unusual, irregular or suspicious about the transaction(s).”

2002 SAR Form at 3.    The SAR Form adds that a filer should

“[i]ndicate whether any information has been excluded from this

report; if so, state reasons.”     Id.   Finally, this contention is

undermined by an examination of those SARs that Alpine did file

that are in the record, that is, those the SEC submitted with

its partial summary judgment motion and those Alpine has

submitted in opposition to this motion.       Alpine repeatedly used

template narratives that failed to include any details, positive

or negative, about the transactions.      While a fulsome SAR


                                   53
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 54 of 100



narrative could present a question of fact as to whether the

narrative was deficient, except in rare instances Alpine has not

shown that its SAR narratives contained sufficient information

to create a question of fact.       Each of the six red flags is now

discussed in turn.

            1. Related Litigation

    The SEC contends that 675 SARs omit a description of

“related” litigation from the SARs’ narratives.        The 2002 SAR

Form directs a filer to “indicate whether there is any related

litigation, and if so, specify the name of the litigation and

the court where the action is pending” in the narrative portion

of a SAR.    2002 SAR Form at 3.    Materially similar instructions

are included in the 2012 SAR Instructions.       See 2012 SAR

Instructions at 112.

    Webster’s dictionary defines “related” as “having

relationship” or “connected by reason of an established or

discoverable relation.”    The relevant definition of relation is

“an aspect or quality . . . that can be predicated only of two

or more things taken together,” or a “connection.”         The SEC is

thus entitled to summary judgment to the extent it shows that

there is no question of fact as to the (1) presence of

information about the litigation in the SAR support file, and

(2) a connection between the litigation and the reported

transaction.    That connection is established where the


                                    54
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 55 of 100



litigation at issue concerns either the issuer of the securities

in the transaction or the customer engaged in the transaction.

    In connection with the partial summary judgment motion, the

SEC proved that three SARs were deficient as a matter of law

because Alpine failed to include information in the SAR

narrative about related litigation.      The omitted information,

which was present in Alpine’s support files for the SARs,

indicated that the SEC had sued one customer and its CEO for

fraud in connection with asset valuations and improper

allocations of expenses, that another customer had pleaded

guilty to conspiracy related to counterfeiting, and that yet

another customer had a history of being investigated by the SEC

for misrepresentations.    See id.

    In Table 2, the SEC identifies the pages from the Alpine

support files that describe the related litigation which the SEC

contends should have been disclosed in the SAR, but was not.

Alpine does not contend that the pages listed in the table do

not include descriptions of litigation or that the SARs actually

did include the information.     It does argue for most of the 675

SARs, however, that it had no duty to include the missing

information in the SAR narratives for one or more of the

following reasons.

    First, Alpine appears to argue that civil litigation with a

private party is never “related” litigation, and need never be


                                   55
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 56 of 100



disclosed.   To the extent it is relying on the March Opinion for

that proposition, that reliance is mistaken.50        While civil

litigation with a private party may be unrelated to the

securities transaction, where it is “related” it must be

disclosed.

     Alpine next contends that summary judgment cannot be

granted to the SEC because Alpine was diligent about obtaining

information about its customers and others.         According to

testimony given by the AML Officer who began to work at Alpine

in 2012, Alpine only disclosed litigation in its SARs where

Alpine concluded that it was “actually . . . relevant to the

activity” reported in the SAR.      In doing so, Alpine considered

“the proximity” of “the infraction” to the transaction being

reported.

     As explained above, a broker-dealer must have a reasonably

effective AML compliance program and also file SARs on all

suspicious transactions.     This action involves the latter duty,

and Alpine’s efforts in 2012 and beyond to improve its AML

compliance program cannot save it from liability under Section

1023.320 and Rule 17a-8 where it did not file required SARs.

50Although the March Opinion used the phrase “criminal or
regulatory history” (which described the omitted information
from the three exemplar SARs) and the phrase “related
litigation” somewhat interchangeably, the March Opinion did not
purport to change the scope of the reporting obligation
established by the SAR Form and FinCEN guidance. The duty to
report is not confined to criminal or regulatory litigation.

                                    56
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 57 of 100



And, as previously explained, when proving a violation of Rule

17a-8, the SEC has no burden to prove that a broker-dealer acted

with scienter.   Section 1023.320 imposes an objective test:            A

SAR must be filed when the broker-dealer has “reason to suspect”

that the transaction requires a filing.       31 C.F.R.

§ 1023.320(a)(2).   Finally, Alpine has provided no testimony

regarding its analysis and decision-making process that led it

to omit from any individual SAR the information about related

litigation that appears in any particular SAR’s support file.

Nor has it pointed to any recorded analysis in a support file

that reflects the decision that the information about the

litigation need not be included.        Its conclusory assertions

would not raise a question of fact even if its subjective intent

were relevant.

    Finally, Alpine complains that the SEC has not described

separately for each of these 675 SARs why the omitted

information needed to be disclosed.       But, that exercise was

conducted in connection with the briefing of the partial summary

judgment motion so that the parties would have an early

understanding of the legal standards that would be applied to

the SEC claims regarding the many SARs at issue in this lawsuit.

To the extent that Alpine has raised a question of fact now as

to whether the omitted information identified by the SEC in

Table 2 for any particular SAR was in fact “related” litigation


                                   57
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 58 of 100



or did not for some other reason need to be disclosed, then

those assertions are addressed next.        Alpine has raised specific

factual disputes regarding the omissions from each of the SARs

filed by three customers and from ten other individual SARs.

                a. Three Customers

    Alpine contends that the SEC’s motion should be denied as

to 499 SARs that Alpine filed for transactions conducted by

Customers A, D, and E.    The assertions will be addressed in

order of the customers for which Alpine filed the largest number

of SARs.

    Customer E is a capital management firm and 372 SARs in

Table 2 relate to Customer E alone.        The Alpine support files

indicate that on October 25, 2010 the SEC sued Customer E, its

former manager, and its CEO for (a) overvaluing Customer E’s

largest holdings, (b) making material misrepresentations to

investors, and (c) misusing investor funds.

    This is related litigation.         The SEC has shown it is

entitled to summary judgment with respect to its claim that

Alpine was required to file SARs for every large deposit of LPS

made by Customer E and that the Customer E SARs Alpine did file

were deficient if they failed to disclose the ongoing SEC

litigation against Customer E for securities law violations.

    Alpine contends, however, that it was entitled to omit

mention of the SEC lawsuit from its SARs because Alpine’s office


                                   58
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 59 of 100



files included a request by its affiliated introducing broker,

SCA, that Alpine make an exception to its float limit policy

despite the ongoing litigation that the SEC had filed against

Customer E.51   SCA principally argued in its request that

Customer E no longer managed money for outside investors and

that the SEC did not seek to limit the activities of Customer E

pending the outcome of the litigation.        Alpine argues that the

documents it received from SCA, and the fact that the SEC

litigation was not yet resolved, create a question of fact as to

whether Alpine acted reasonably in not disclosing the existence

of the SEC action in the Customer E SARs.        They do not.     The

duty to report related litigation extends not just to litigation

that has been resolved, but also to ongoing litigation.           The

2002 SAR Form directs a filer to indicate “any related

litigation” and to name the court “where the action is pending.”

2002 SAR Form at 3 (emphasis supplied).        A materially similar

instruction appears in the 2012 SAR Instructions.          See 2012 SAR

Instructions at 112.52    Under the objective standard that applies

to the SEC claims in this action, Alpine had an obligation to

disclose the pending SEC action as related litigation, and no

51While Alpine relies on the SCA request in opposing this
summary judgment motion, that request was not found in the
support files for these SARs.

52Tellingly, Alpine’s expert does not opine that the pending SEC
lawsuit against Customer E did not constitute “related”
litigation.

                                    59
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 60 of 100



reasonable jury could conclude otherwise.

     The next customer at issue is Customer A.         Alpine argues

that SEC litigation against an affiliate of Customer A did not

need to be disclosed.     While Alpine makes arguments as to each

of the ninety-three SARs Alpine filed for Customer A that are

listed in Table 2, its argument ultimately has significance for

only eight of the SARs.53

     Alpine failed to disclose the following in SARs it filed

for Customer A.    In November of 2013, the SEC and an entity

affiliated with Customer A settled an action that charged the

affiliate with selling unregistered securities in improper

reliance on the Rule 504 exemption.54       The president of Customer


53There are ninety-three SARs for Customer A listed in Table 2.
Alpine argues that, as a general matter, it had no duty to
disclose the existence of litigation brought by private parties,
and for that reason had no duty to supplement the narrative
sections for forty-eight of the ninety-three SARs. As discussed
above, litigation with private parties may be related litigation
and Alpine has not presented evidence to raise a question of
fact that that litigation was not related litigation. For the
remaining forty-five SARs, Alpine makes the specific objection
addressed above. For thirty-seven of those forty-five SARs,
however, Table 2 refers to pages in the SAR supporting files
that describe at least one additional related legal action not
disclosed in the SARs. Accordingly, Alpine’s objection has
significance for only eight of the ninety-three SARs for
Customer A.

54Rule 504 refers to 17 C.F.R. § 230.504. This regulation
exempts certain public offerings of securities of up to $5
million in a 12-month period from registration under the
Securities Act of 1933, 15 U.S.C. § 77a, et seq. See 17 C.F.R.
§ 230.504. The SEC, however, “retain[s] authority under the
antifraud provisions of the federal securities laws to pursue

                                    60
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 61 of 100



A was also the president of the affiliate.       As a matter of law,

this is related litigation and Alpine had a duty to file SARs to

report Customer A’s large deposits of LPS and to disclose its

affiliate’s litigation with the SEC in those SARs.

    Alpine does not contend that the SEC action against the

affiliate was not “related” litigation.       Instead, it relies

again on a memorandum sent to it by its affiliated introducing

broker, SCA, which requested an exception to Alpine’s float

limit policy in connection with Customer A, to excuse the

nondisclosure.   The memorandum argued that the issues concerning

Rule 504 are “subtle” and that Customer A itself no longer

invested in such transactions.     This memorandum, which was not

in the support files for the SARs but in Alpine’s office files,

is not sufficient to create a question of material fact as to

whether the SEC action against Customer A’s affiliate, which was

also controlled by Customer A’s own president, was related to

the transaction being reported and had to be disclosed.          Summary

judgment is accordingly granted as to Customer A’s SARs listed

in Table 2.



enforcement action against issuers and other persons involved in
[Rule 504] offerings.” SEC, Exemptions to Facilitate Intrastate
and Regional Securities Offerings, 81 Fed. Reg. 83,494, 83,530
(Nov. 21, 2016). In one significant revision to Rule 504 in
1999, for instance, the SEC noted a rise in fraudulent schemes
“involv[ing] the securities of microcap companies” issued under
Rule 504. SEC, Revision of Rule 504 of Regulation D, The “Seed
Capital” Exemption, 64 Fed. Reg. 11,090, 11,091 (Mar. 8, 1999).

                                   61
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 62 of 100



     The third customer for which Alpine attempts to raise a

question of fact is Customer D, as to whom Alpine filed thirty-

four SARs included in Table 2.      Alpine’s SAR support files

included information that Customer D’s president and others had

engaged in a mortgage fraud scheme in 2010.         Alpine has

submitted a 2011 press report which describes the scheme as

follows:   Customer D’s president convinced unsophisticated

buyers to purchase property at inflated prices, falsified loan

documents, and fraudulently secured loans that all ended in

default, costing the government millions of dollars.          The

president of Customer D owned the entity engaged in the mortgage

fraud scheme, and along with his co-defendants was required to

pay damages and penalties to the government.

     Alpine contends that there are questions of fact as to

whether it had to include information about the settlement in

the SARs because Customer D’s president had committed the fraud

in connection with another entity that he owned, and the

settlement had been reached in 2011, while the SARs were filed

between three and four years later.55        These arguments do not

raise a question of material fact about the duty to include the

omitted information in the SARs.         The settlement was not so

distant in time that the highly pertinent information about a

55While Alpine indicates that the settlement was reached in
2010, the press report on which it relies indicates the
settlement was reached at the end of 2011.

                                    62
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 63 of 100



fraudulent scheme in which Customer D’s president participated

had become irrelevant when these transactions occurred.

                 b. Ten SARs

     Finally, Alpine argues that it had no duty to include

certain litigation information in the narrative section of ten

of the SARs listed on Table 2.      These are SARs 515, 612, 701,

703, 748, 859, 904, 1222, 1970, and 1971.56        The SEC has not

responded to the specific arguments that Alpine has made

regarding these ten SARs except to say that private litigation

and civil litigation can be related litigation.         But, both the

SEC and Alpine have discussed the general principles that

underlie Alpine’s arguments regarding several of these SARs.

For the following reasons, summary judgment is granted to the

SEC as to SARs 701, 1970, and 1971, and denied as to the

remaining SARs to the extent the SEC relies on the omission of

related litigation listed in Table 2.

     Table 2 identifies the omission from SAR 701 as the failure

to include information about third-party litigation.          The

support files for SAR 701 reveal that a director of the issuer

had been sued for securities fraud.       Alpine argues that it has

no duty to disclose this information because the litigation is


56These are the item numbers assigned to the SARs in Tables 1
through 7. Except where otherwise indicated, this Opinion uses
item numbers to identify SARs and not the SAR numbers provided
in Table 10.

                                    63
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 64 of 100



neither a regulatory nor criminal action.       As noted above, it is

wrong.    Nothing in the 2002 SAR Form or the 2012 SAR

Instructions limits the disclosure of related litigation to

regulatory actions filed by the SEC or criminal actions filed by

a prosecutor’s office.    So long as there is a connection between

the litigation and the reported transaction, there is a duty to

disclose the litigation.    No reasonable jury could find that a

pending lawsuit for securities fraud against an issuer’s

director was not connected to the deposit of a large quantity of

that issuer’s LPS.

    The support files for SARs 1970 and 1971 each state that

Alpine’s customer is the subject of an ongoing SEC Action, and

that the CEO and CFO of the issuer have been “listed in civil

suit alleging securities fraud for misrepresentation.”         The

narrative for SAR 1970 reports the SEC action against the

customer but omits mention of the civil suit against the CEO and

the CFO of the issuer.    The narrative for SAR 1971 reports an

SEC “investigation” of the customer and again omits mention of

the securities fraud action against the CEO and CFO of the

issuer.   The securities fraud action against two officers of the

issuer was litigation related to the large deposit of the

issuer’s LPS, and as a matter of law Alpine had a duty to

disclose it in these SARs’ narratives.

    Table 2 identifies the omission from SARs 515 and 703 as


                                   64
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 65 of 100



the failure to identify an ongoing SEC action for accounting

violations against an officer of the issuer who is identified in

Table 2 as a person with the middle initial W.57         The first and

last names of the individual are not unusual.         This description

of the officer comes directly from material contained in the

Alpine support files.     At least two other entries in those same

support files, however, indicate that the officer’s name bears

the middle initial H., not W.      Since there is a question of fact

as to whether Alpine’s support files misidentified the issuer’s

officer, summary judgment is denied.58

     SAR 748 was filed in 2015 and reports that Alpine’s

customer had been named in an SEC complaint and charged with

fraud.   It omits, however, the fact that the CEO of the issuer

had been charged with a kickback scheme in 2001, which is

fourteen years earlier.     Given the passage of time, a question

of fact exists as to whether the 2001 litigation was

sufficiently related to the 2014 transaction to require Alpine

to include it in the SAR.

     Table 2 indicates that SAR 859 did not disclose information

57This same problem appears to arise with respect to SAR 612,
but the version of Table 2 submitted to the Court does not
include the complete notice of deficiency. Therefore, summary
judgment is denied as to SAR 612.

58In opposition to the motion for summary judgment, Alpine has
offered search results appearing in other SARs’ support files
which appear to indicate that the SEC action was brought against
the person with the middle initial W.

                                    65
       Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 66 of 100



about a broker.      According to SAR 859’s support file, an

“unrelated” broker was “in litigation for investing client’s

money” in the issuer without disclosing risks associated with

LPS.    Without more information about how the litigation relates

to the transaction reported in the SAR, summary judgment is

denied.

       Lastly, Table 2 indicates that SARs 904 and 1222, which

reported transactions that occurred in 2011 and 2012, omitted

information from their support files regarding the CEO of the

issuer -- the same individual in both SARs.           That CEO had

disgorged almost $75,000 in settlement of a 1994 SEC action for

violating Section 57(a)(1) of the Investment Company Act of 1940

through sales than occurred in 1988.59         Given the passage of time

between the events described in the support files and the

transactions in the SARs, summary judgment is denied.

                   c. Summary

       The SEC is entitled to summary judgment as to 668 SARs in

Table A-2.     As to those SARs, the SEC has shown both that Alpine

was required to file those SARs, and that the filed SARs were

deficient due to the omission of information contained in the

Alpine support files that is identified in Table 2.            Alpine has


59Section 57(a)(1) of the Investment Company Act of 1940, 15
U.S.C. § 80a-56(a)(1), prohibits the sale of certain securities
to a business development company by persons closely affiliated
with the business development company.

                                      66
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 67 of 100



identified a question of material fact as to the following seven

SARs, as to which the SEC’s motion is denied:        SARs 515, 612,

703, 748, 859, 904, and 1222.

          2. Shell Companies or Derogatory History of Stock

    The SEC claims that 241 SARs listed in Table 3 were

deficient for failing to disclose derogatory information

regarding the history of a stock, including that the issuer was

a shell company or formerly a shell company.        Other types of

derogatory information include such things as the issuer’s

frequent name changes and trading suspensions.

    The SAR Form requires a filer to provide “a clear, complete

and chronological description” of the suspicious activity,

“including what is unusual, irregular or suspicious about the

transaction(s).”    2002 SAR Form at 3.     FinCEN has identified the

“inability to obtain . . . information necessary to identify

originators or beneficiaries of wire transfers” as an example of

suspicious activity that should be disclosed in a SAR.         FinCEN

Shell Company Guidance at 3-5.     FinCEN guidance also explains

that a company being a “suspected shell entit[y]” is one of

several “common patterns of suspicious activity.”         SAR Narrative

Guidance at 5.    Although “most shell companies are formed by

individuals and businesses for legitimate purposes,” FinCEN

counsels that “a SAR narrative should use the term ‘shell’ as

appropriate.”    FinCEN Shell Company Guidance at 5.       For these


                                   67
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 68 of 100



reasons, the March Opinion concluded that “[a]ny complete

description [in a SAR narrative] of the facts responsive to the

Five Essential Elements” should include “the presence of a shell

company” in a transaction.      308 F. Supp. 3d at 802.

     In its preliminary motion for summary judgment, the SEC

identified three SARs as exemplars of this type of deficiency.

One SAR omitted that the issuer of the deposited stock was a

shell company.    Another omitted that the issuer had been a shell

company within the last year.60      A final omitted information that

the issuer was not current in its SEC filings, that no company

website was found for the issuer, and that the over-the-counter

market’s website for the issuer marked its stock with a stop

sign.   Id.   All of the omitted information was found in the

Alpine support files for those SARs.       Id.

     In opposition to this portion of the SEC’s motion, Alpine

has submitted its own table, which lists information in the

support file for SARs which, Alpine contends, rebuts the SEC’s

claim that it had a duty to include the omitted derogatory

information identified by the SEC in Table 3.         Alpine’s table

and its arguments in opposition to this portion of the SEC’s

motion fall into three broad categories.

     Alpine first contends that the March Opinion did not hold

60The SAR’s support file included a handwritten notation “within
last year” in response to the question “Is the issuer, or was it
ever, a shell company?” on its “Deposited Securities Checklist.”

                                    68
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 69 of 100



that Alpine had a duty to disclose in its SARs that the issuer,

as opposed to the customer, was a shell.        Alpine is wrong.

Indeed, in each of the three instances described in the March

Opinion, Alpine’s SARs were deficient because Alpine failed to

disclose derogatory information about the issuer.          Id.   The SEC

now seeks to apply that ruling to transactions in which over

$5,000 worth of LPS were deposited with Alpine.         The SEC has

carried its burden to show both that Alpine was required to file

SARs for such transactions in which there was derogatory

information about the customer or issuer, and that the filed

SARs were deficient for failing to disclose that either is a

shell company.61   As already discussed, use of shell companies is

a hallmark of certain market manipulation schemes.          Alpine was

required to disclose large deposits of LPS issued by shells.

     Alpine next argues that the SEC has failed to carry its

burden of showing that Alpine must always disclose that an

issuer was once a shell corporation.62       Alpine is correct.     In

support of this motion, the SEC has not offered any argument or

expert testimony addressed to the significance of an issuer’s

61Alpine appears to argue as well that it did not need to
disclose that an issuer was a shell when the support file
confirmed that the issuer had filed Form 10-Qs or 10-Ks. Those
filings did not relieve Alpine of the duty in transactions of
the nature at issue here to disclose that the issuer is a shell.

62Alpine calculates that the SEC has identified 103 SARs as
deficient for failing to disclose that the issuer was once a
shell company.

                                    69
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 70 of 100



former status as a shell company, or attempted to explain for

how long or in what circumstances such former shell status

remains relevant to the SAR reporting regime.63        Therefore,

summary judgment is granted as to the SARs in Table 3 where the

issuer was a shell company when the transaction occurred or had

been a shell company within one year preceding the transaction.

     The third and final category of omitted negative

information concerning issuers that Alpine contests includes

frequent name changes by an issuer, trading being suspended on

an issuer’s security, the issuer having a “caveat emptor”

designation, the issuer having sold unregistered shares, and the

issuer having been delisted.      Table 3 apparently includes 113

SARs in which derogatory information of this kind was omitted.

These types of derogatory information may indicate that the

issuer is engaging in unlawful distributions of securities or is

attempting to evade requirements of the securities laws.

Neither Alpine nor its expert suggest otherwise.64         Accordingly,


63While the preliminary summary judgment motion included as an
exemplar a SAR in which Alpine omitted to disclose that the
issuer had been a shell company within the year preceding the
transaction, the SEC has given no indication that the many SARs
which it lists as deficient for their failure to disclose that
the issuer was a “former” shell or “possibly former” shell were
similarly cabined in time.

64Alpine does complain that the SEC has highlighted instances of
“frequent name changes” by an issuer without referring to any
law, regulations, or guidance about the relevance of name
changes to securities law violations. The SEC has relied on

                                    70
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 71 of 100



Alpine had a duty to file SARs for the deposits of over $5,000

worth of LPS for such issuers, and to include the derogatory

information in the 113 SARs identified by the SEC in Table 3.

     Instead of disputing the significance of this derogatory

information, Alpine opposes summary judgment on these 113 SARs

by arguing that the support files included information showing

that the issuers were “current” in their SEC filings of Forms

10-K and 10-Q and had freely tradable securities under SEC Rule

144.65   This additional information does not create a question of

fact as to whether Alpine was required to file these SARs and

include the derogatory information identified by the SEC in

these SARs’ narratives.     An issuer’s compliance with Rule 144 or

its SEC reporting duties did not relieve Alpine of the duty to

comply with its SAR reporting obligations.

           3. Stock Promotion

     The SEC claims that the narratives in the fifty-five SARs

listed in Table 4 were deficient for failing to include



this Court’s description of the relevant law in the March
Opinion, and that description is sufficient to encompass this
type of derogatory information, which would have given Alpine
“reason to suspect” that the transaction involved use of the
broker-dealer to facilitate criminal activity. 308 F. Supp. 3d
at 801-02.

65Rule 144, 17 C.F.R. § 230.144, provides a safe harbor for
certain sales of restricted securities. See generally SEC v.
Kern, 425 F.3d 143, 148 (2d Cir. 2005). Rule 144 is an
interpretation of Section 4(a)(1) of the Securities Act of 1933.
See id.

                                    71
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 72 of 100



information that there was a history of stock promotion in

connection with the LPS being deposited with Alpine.         The

unreported stock promotion activity occurred between one week

and eighteen months before the SAR was filed.        The fifty-five

SARs reported deposits ranging from 500,000 to 800 million

shares of LPS.   The SEC has shown that Alpine was required to

file those SARs that reported a substantial deposit of LPS where

the stock promotion occurred within six months of the deposit

and to include information about the stock promotion activity in

the SAR narrative.   Summary judgment is therefore granted on

forty-one of the fifty-five SARs.

    The SAR Form’s instructions explain that the SAR narrative

must “[p]rovide a clear, complete and chronological description

. . . of the activity, including what is unusual, irregular or

suspicious about the transaction(s).”       2002 SAR Form at 3.

According to FinCEN, a common scenario of suspicious trading

activity is a substantial deposit of a low-priced and thinly

traded security, followed by the systematic sale of that LPS

shortly after the deposit.     SAR Activity Review, Issue 15, at

24; March Opinion, 308 F. Supp. 3d at 792.       The systematic sale

of shares is typically accompanied by systematic promotion of

the stock.   Indeed, promotion of an issuer’s stock is a classic

indicator that a low-priced stock’s price is being manipulated

as part of a pump-and-dump scheme.      See March Opinion, 308 F.


                                   72
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 73 of 100



Supp. 3d at 803 (citing Fezzani v. Bear, Stearns        & Co., 716

F.3d 18, 21 (2d Cir. 2013)).     In administrative proceedings, the

SEC has found an entity’s AML program inadequate where it did

not file SARs for transactions where an issuer was “the subject

of promotional campaigns at the time of the customer’s trading.”

In re Albert Fried & Co., SEC Release No. 77971, 2016 WL

3072175, at *5 (June 1, 2016).

    In its preliminary summary judgment motion, the SEC

identified three Alpine SARs that described sizable deposits of

LPS, but included only a barebones narrative in the SARs.          The

SARs failed to disclose information regarding stock promotion

contained in the Alpine SAR support files that had occurred

between two weeks to two months before the reported transaction,

including information found in Google search results,

screenshots of websites, and news articles.        March Opinion, 308

F. Supp. 3d at 803.    Alpine acknowledged in connection with that

motion practice that evidence of stock promotion activity is

relevant if connected to a pump-and-dump scheme.        Id.

    In opposition to this current motion, Alpine does not

dispute that it had a duty to include in its SAR narratives

information in its possession about stock promotion activities

when it was reporting a sizeable deposit of a LPS.         It argues,

however, that it was only required to disclose stock promotion




                                   73
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 74 of 100



activities when the stock promotion was “ongoing.”66

     Neither the SEC nor Alpine has directly addressed when a

history of stock promotion is stale for SAR reporting purposes.

The one month cut-off which Alpine proposes in opposition to

this motion is clearly too short a period.        Pump-and-dump

schemes can last months or even years, and promotion campaigns

can occur in several cycles over that period.         See, e.g.,

Absolute Activist Value Master Fund Ltd. v. Ficeto, 677 F.3d 60,

63-64 (2d Cir. 2012) (describing “cycles of fraudulent trading

of securities” over “approximately three years” with different

phases including stock promotion, misrepresentations to

investors, and fraudulent transactions through Cayman Island

hedge funds and investment manager); SEC v. Cavanagh, 445 F.3d

105, 108-09 (2d Cir. 2006) (promotional campaign beginning in

December 1997, with manipulated trading extending to March

66Alpine also objects to the March Opinion’s reliance on the
SEC’s 2016 decision in In re Albert Fried & Co., SEC Release No.
77971, 2016 WL 3072175, at *5 (June 1, 2016), for the
proposition that stock promotion can constitute suspicious
activity. It argues that the Fried decision was issued after
the events at issue here. Alpine’s objection is not well
founded. Stock promotion has been recognized as a hallmark of
pump-and-dump schemes involving LPS since at least the 1990s.
See, e.g., SEC Charges 41 People in 13 Actions Involving More
than $25 Million in Microcap Fraud, SEC News Release 98-92, 1998
WL 779347 (Sept. 24, 1998) (manipulation of stock price of
microcap companies). The dissemination of false information to
promote a stock has been a component of securities fraud for
much longer, of course. See, e.g., Berko v. SEC, 316 F.2d 137,
139 (2d Cir. 1963) (Marshall, J.) (describing distribution
through mails of “deceptive and misleading” “brochures” to
promote securities).

                                    74
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 75 of 100



1998); United States v. Salmonese, 352 F.3d 608, 612-13 (2d Cir.

2003) (pump-and-dump schemes involving, inter alia, bribing

brokers to sell securities at inflated prices over seven month

period).   Alpine’s search results indicating promotional

activity within at least the six months preceding the deposit

could focus law enforcement attention on ongoing schemes and

allow law enforcement to connect the recent promotional activity

with stock manipulation.

     In light of the legal authority cited above, the SEC will

be granted summary judgment for those SARs, which account for

roughly forty-one of the fifty-five, in which the SAR support

files had evidence of stock promotion activity occurring within

six months of the large-scale deposit of the LPS with Alpine.

While a fact finder must determine the outer limit, stock

promotion activity that occurs within six months of these

deposits constituted, as a matter of law, a red flag requiring

disclosure in the SAR.

     Despite arguing that it had no duty to report stock

promotion activity unless it had occurred within one month of

the deposit reported in its SARs, Alpine did not disclose that

near contemporaneous activity in over a dozen of its SARs.67             It


67An examination of the pages in the support files cited by the
parties indicates that Alpine filed about fifteen SARs without
reporting that stock promotion activities had occurred within
roughly a month of the sizable deposit of LPS with Alpine.

                                    75
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 76 of 100



asserts that it used a second screening test to do so.         It

contends that it chose to omit mention of the stock promotion so

long as it uncovered “no connection” between that activity and

the customer who deposited the shares.       As an example, Alpine’s

support file for SAR 9 -- a SAR that reported a deposit of LPS

worth $9,497 -- indicates that a generically named LLC (the

“Promoter”) had been compensated for a promotion of the issuer’s

stock by another generically named entity, and that the

Promoter’s website had been registered by yet another

generically named LLC.    The support file also indicates that,

because Alpine did not have evidence that the Promoter was

“connected” to Alpine’s customer, it determined that it need not

refer to the stock promotion activity in the SAR.

    As discussed above, a broker-dealer has a duty to file a

SAR when it has reason to suspect that the transaction may

involve use of the broker-dealer to violate the law, and to

include in the SAR a “clear” and “complete” description of

activity that is “unusual, irregular, or suspicious” about the

transaction.   See 2002 SAR Form at 3.      Alpine’s lack of

information about the ownership and control of generically named

LLCs involved in promotion of the LPS did not relieve it of the

duty to report the stock promotion activity.        After all, the SAR

Form instructions also require filers to “[i]ndicate whether any

information has been excluded from this report; if so, state


                                   76
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 77 of 100



reasons.”   Id.

            4. Unverified Issuers

     The SEC claims that thirty-six SARs listed in Table 5 were

deficient for failing to disclose in their narratives the

problems with the issuers described in the Alpine support files

for the SARs, even though millions of shares of that issuer’s

LPS were deposited with Alpine.68        The SEC contends that Alpine

improperly omitted that the issuer had an expired business

license, a nonfunctioning website, or no current SEC filings.

Summary judgment is granted to the SEC on all thirty-six SARs.

     The SAR Form requires filers to provide a “clear” and

“complete” description of what is “unusual, irregular or

suspicious about the transaction(s).”        2002 SAR Form at 3.

FinCEN has explained that suspicious activity “common[ly]”

includes transactions involving “parties and businesses that do

not meet the standards of routinely initiated due diligence and

anti-money laundering oversight programs (e.g.,

unregistered/unlicensed businesses).”        SAR Narrative Guidance at

5.

     The SEC’s preliminary motion for summary judgment

identified three SARs in which Alpine reported deposits of


68Table 5 lists forty-two SARs. In its reply papers, the SEC
withdrew its motion as to six of these SARs. The SEC continues
to assert, however, that those six SARs are deficient for
reasons other than those listed in Table 5.

                                    77
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 78 of 100



millions of shares of LPS.     The SARs failed to disclose that

Alpine was either unable to locate a company website for the

issuer or that the issuer’s corporate registration was in

default.   The March Opinion concluded that a SAR reporting a

deposit of an enormous quantity of LPS without also disclosing

such problems with the issuer was deficient as a matter of law.

308 F. Supp. 3d at 804.

    Alpine contends that it only needed to report that the

issuer’s website was not functioning, that its business

registration was in default, or that it had no current SEC

filings if Alpine could not confirm that the issuer was an

“active and functioning” entity.        Alpine asserts that it was

able to confirm that each of the issuers for these SARs was an

“active” company based on an examination of the issuer’s SEC

filings, documentation that its stock was “free trading” for the

purposes of SEC Rule 144, or indications that the issuer was not

a shell company.

    Each SAR must, of course, be examined individually.           When

that is done, Alpine’s defense evaporates.        But, there is a

larger point that is relevant here.        If a SAR must be filed for

a transaction, then the information casting doubt on the

legitimacy of the issuer must be included in the SAR.         And that

is so even when other information also exists that suggests the

issuer may be a functioning business.        The duty of the filer is


                                   78
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 79 of 100



not to weigh and balance the competing inferences to be drawn

from the negative and the more reassuring pieces of information,

but to disclose “as much information as is known to” the filer

about the subjects of the filing.        SAR Activity Review, Issue

22, at 39.   The SAR Form advises filers to “[i]ndicate whether

any information has been excluded from this report; if so, state

reasons.”    2002 SAR Form at 3.

     The SEC has carried its burden of showing that Alpine had a

duty to file each of these thirty-six SARs.         Each of these SARs

reflects the deposit of between 110,000 and 164 million shares

of LPS,69 and Alpine’s files contained information casting doubt

on the legitimacy of or the regularity in the business of the

issuer of the deposited LPS.

     In filing the required SARs, Alpine had a duty to disclose

that the issuer’s business license was expired, its website was

nonfunctioning, or there were irregularities in its SEC filings.

Such information is part of the “Five Essential Elements” of a

transaction.   The fact that the issuer’s shares may be tradable

under a different SEC regulation does not change the scope of

the SAR reporting obligation.




69The mean number of shares was 28,892,783, and the median was
14,200,000. The value of the transactions ranged from $5,710 to
$112,200, with a mean of $18,285 and a median of $10,764.

                                    79
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 80 of 100



           5. Low Trading Volume

     The SEC claims that 700 SARs70 listed on Table 6 were

deficient for failing to disclose the comparatively low trading

volume in the LPS that these SARs reported were being deposited

with Alpine.   In the 700 SARs, the number of deposited shares

was substantial, often amounting to millions of shares, and it

represented at least three times the average daily trading

volume of the stock, measured over the three months preceding

the deposit.   For the following reasons, summary judgment is

granted to the SEC as to the SARs where the ratio between the

shares deposited in a single transaction was at least twenty

times the average daily trading volume over the three-month

period prior to the deposit.71

     The SAR Form requires a filer to “[d]escribe conduct that

raised suspicion,” and to do so with a “clear, complete and

chronological” description of the suspicious activity.          2002 SAR

Form at 3.   One type of transaction that may be suspicious is a

“[s]ubstantial deposit, transfer or journal of very low-priced


70Table 6 lists 707 SARs. In its reply papers, the SEC withdrew
seven of these SARs from its motion, reducing the total from 707
to 700. Because six of these seven SARs are also alleged to be
deficient in other ways, the number of SARs subject to this part
of the SEC’s motion for summary judgment is reduced from 1,594
to 1,593.

71Twenty times reflects roughly one month’s trading volume,
calculated on the basis of four weeks of five trading days per
week.

                                    80
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 81 of 100



and thinly traded securities.”      SAR Activity Review, Issue 15,

at 24.   The March Opinion held that when such a deposit has been

made the SAR must report each of three elements:         “the

substantial deposit of a security, the low price of the

security, and the low trading volume in the security.”           308 F.

Supp. 3d at 804.    The March Opinion granted summary judgment to

the SEC as to three SARs where the reported deposits were for

share amounts that ranged from fifty to 600 times the average

daily trading volume of the LPS.72       Id. at 805.

     In response to the instant motion, Alpine first argues that

low trading volume is not a red flag because it is a “hallmark

of microcap stocks.”     That argument misses the point.        Low

trading volume need not be disclosed in a vacuum.          But, if there

is a deposit of LPS that is substantial in comparison with the

average volume of trading in that LPS, then there is a duty to

report both the size of the deposit and the relatively thin

trading volume.

     Alpine next questions why comparatively thin trading volume

must be reported when the differential between the volume of

shares in a transaction and the average trading volume is only

300%, as opposed to some other figure.        The SEC has not provided

72The March Opinion listed the figures for the deposits and
average trading volume correctly in the summary of the SARs, but
incorrectly referred later in that Opinion to one ratio as ten.
Compare 308 F. Supp. 3d at 786-87 (correctly stating figures)
with id. at 805 (giving incorrect deposit and ratio for SAR M).

                                    81
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 82 of 100



expert testimony or any other basis to conclude that a ratio of

three is the appropriate demarcation for reporting the

transaction and the trading volume in LPS.        The SEC relied on

three exemplars in connection with the preliminary summary

judgment motion, and their ratios were fifty, 100 and 600.73

Those ratios are extraordinary and do not provide a basis to

conclude that the SAR reporting requirements are only triggered

by such extreme ratios.     But, given the undeveloped evidentiary

record, a trial will be necessary to determine the precise ratio

that triggers the duty to include the average trading volume.

It is safe to find, however, that a failure to report the

average trading volume when the substantial deposit exceeds a

month’s worth of the average daily trading in the LPS will

always be a violation of the SAR reporting obligations.

Therefore, the summary judgment motion is granted to the extent

that Alpine failed to include in its SAR narratives the trading

volume for a substantial deposit of LPS when the deposit was

greater than twenty times the average daily trading volume,

measured over the three months prior to the deposit.          When such

a ratio is present, Alpine had a duty to file the SAR and to

report the average trading volume as well.


73Alpine did not argue in opposition to that motion, and does
not argue now that those ratios, or even the ratio of ten
reported in the March Opinion, were too low to trigger SAR
reporting requirements.

                                    82
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 83 of 100



    Finally, Alpine argues that it had no obligation to add

information about trading volumes to its SARs because such

information is already available to law enforcement.         This

argument is meritless.    Other categories of information, such as

related litigation, are publicly available but must be included

in the SAR.    The purpose of a SAR is to provide law enforcement

with timely and “complete” access to information that permits

them to understand what is suspicious about the reported

activity.   2002 SAR Form at 3.      Nothing in the SAR reporting

regime provides the exception which Alpine suggests for

information available to the government through other means.

See March Opinion, 308 F. Supp. 3d at 789-94.

            6. Foreign Involvement

    The SEC moves for summary judgment as to 289 SARs where a

foreign entity or individual was involved in the transaction

reported by Alpine in its SAR, but Alpine did not disclose that

foreign involvement in the SAR narrative.       For the following

reasons, the SEC is granted summary judgment as to these 289

SARs.

    The 2002 SAR Form directs filers to “[i]ndicate” in the SAR

narrative “whether U.S. or foreign currency and/or U.S. or

foreign negotiable instrument(s) were involved.        If foreign,

provide the amount, name of currency, and country of origin,”

and to include in the narrative “foreign bank(s) account


                                   83
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 84 of 100



number(s),” and “passport(s), visa(s), and/or identification

card(s)” belonging to an involved “foreign national.”         2002 SAR

Form at 3.   The 2012 SAR Instructions direct filers to include

essentially the same information in the SAR narrative.         See 2012

SAR Instructions at 111-12.     Both sets of instructions also

state that filers should “identify” in the narrative “the

country, sources, and destinations of funds” if funds have been

“transfer[red] to or from a foreign country.”        In addition, SAR

guidance issued by FinCEN directs a filer to “[s]pecify” in the

SAR narrative

    if the suspected activity or transaction(s) involve a
    foreign jurisdiction. If so, provide the name of the
    foreign jurisdiction, financial institution, address
    and any account numbers involved in, or affiliated
    with the suspected activity or transaction(s).

SAR Narrative Guidance at 4.

    In its preliminary motion for summary judgment, the SEC

submitted three SARs in which Alpine reported enormous deposits

of LPS.   One SAR listed a foreign address for the customer but

omitted from the SAR narrative information about foreign

correspondent accounts that were involved in the underlying

transaction.    Another SAR provided a foreign address for the

customer in the subject information boxes of the SAR, but

omitted in the narrative any reference to the foreign nature of

the transaction, much less that the country in question has been

identified as a jurisdiction of primary concern for money


                                   84
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 85 of 100



laundering activity.     The last SAR did not disclose any foreign

involvement with the transaction, omitting that the deposited

shares were purchased by the customer through a transfer of

funds to a foreign bank account.         The March Opinion held that,

regardless of whether a SAR filer has disclosed a foreign entity

in other parts of the SAR, “a broker-dealer is required by law

to include information constituting the Five Essential Elements

and foreign connections to the transaction in the narrative

section of any SAR that the filer is required to file.”           308 F.

Supp. 3d at 806.

     Alpine was required to file each of the 289 SARs.          Each

reported a substantial deposit of LPS and had a foreign

connection to the transaction.      As summarized above, the SAR

Form instructions required Alpine to include information in the

SAR narrative that described the foreign connections to the

transaction.

     Alpine first argues that it need only include information

in the SAR narrative about foreign involvement in the

transaction where the foreign jurisdiction is a “high-risk”

jurisdiction.    This argument may be swiftly rejected.        Neither

the SAR Form instructions nor FinCEN guidance creates a

distinction between high-risk and other foreign jurisdictions.74


74If the involvement of a high-risk jurisdiction in a
transaction were the only factor triggering the filing of a SAR,

                                    85
      Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 86 of 100



      Alpine next argues that its inclusion of foreign addresses

in other parts of the SAR form obviated the need to disclose a

foreign connection to the transaction in the SAR narrative.               Not

so.   See id.   The SAR Forms contain specific instructions that

apply to the narrative portion of a SAR.         Those instructions

specifically require the disclosure in the narrative of foreign

connections to the transaction being reported.

      Finally, Alpine argues that in three of the 289 SARs it

adequately disclosed the foreign connection to the transaction

in the SAR narratives because it disclosed that its customer had

acquired the shares from a resident of Belize.          In none of these

SARs did Alpine indicate in the narrative, however, that

Alpine’s customer was itself a foreign entity.          The narratives

are accordingly deficient, and the SEC is entitled to summary

judgment as to these three SARs as well.

            7. Five Essential Elements

      Finally, the SEC seeks summary judgment as to approximately

295 SARs listed on Table 1 filed by Alpine in connection with

large deposits of LPS made by three customers.75          It is



then of course, the involvement of that kind of foreign
jurisdiction may be of importance. Such a distinction between
foreign jurisdictions is not relevant here, however, given the
unusual nature of the transactions, i.e., the substantial
deposit of LPS.

75The SEC asserts that 1,105 SARs listed on Table 1 were
deficient because they omitted from their narratives the

                                     86
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 87 of 100



undisputed that these SARs omitted the basic customer

information in the SAR narrative which FinCEN refers to as the

Five Essential Elements.    Alpine contends that it had no duty to

file these SARs, and therefore, the deficiencies in their filed

SARs do not violate the SAR regulations.

    Each of these SARs reported a large deposit of a LPS.           In

addition, each relates to a deposit by one of three Alpine

customers: Customers A, C and E.        As described above, Customers

A and E had significant “related” litigation.        For Customer A,

there was a settled SEC action with an affiliate of Customer A,

whose president was also the president of Customer A.         For

Customer E, there was an ongoing SEC action against Customer E,

its CEO, and its former manager.

    The SEC has carried its burden of showing that a reasonable

broker-dealer would have had reason to suspect that substantial

deposits of LPS by Customers A and E involved use of the broker-

dealer to facilitate criminal activity.        The SEC has shown,

therefore, that Alpine had a duty to file the SARs it filed for

these transactions by Customers A and E and that it is entitled



information known as the Five Essential Elements. Because
Alpine does not dispute that assertion, all that is in dispute
in this part of the motion is whether Alpine had a legal duty to
file each of these SARs. For all but approximately 295 of these
1,105 SARs, the SEC relies on the identified the six red flags
discussed above to support its argument that it has shown that
the SARs were required filings. Accordingly, this section of
this Opinion is necessary for at least the remaining 295 SARs.

                                   87
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 88 of 100



to summary judgment as to those SARs.

     The SEC further contends that the twenty-two SARs filed for

large LPS deposits by Customer C were required filings.76          If the

SAR narrative reported that Alpine was filing the SAR “because

of the potentially suspicious nature of depositing large volumes

of shares involving a low-priced security” there cannot be a

credible argument that the Alpine SARs were “voluntary” SARs.

If there are SARs, however, that do not include such notice, or

its equivalent, then there is a question of fact as to whether

Alpine was required to file these SARs.

     In arguing that Alpine was required to file these SARs, the

SEC does not appear to be relying on any evidence that either

Customer C or the issuer of the LPS reported in the SAR was the

subject of “related” litigation or derogatory information.

Instead, it appears to rely on the fact that Customer C

frequently conducted other transactions in which the issuers of

the securities had had significant regulatory or criminal

actions brought against them.      The SEC has not explained why

Customer C’s transactions in LPS issued by questionable issuers

would give a broker-dealer a reason to suspect that all of

Customer C’s LPS transactions involved questionable issuers.


76149 of the 1,593 SARs that are listed in Table 10 were filed
by Alpine for transactions conducted by Customer C. The SEC has
alleged a separate narrative deficiency as to all but twenty-
two, however.

                                    88
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 89 of 100



There is accordingly a question of fact as to whether Alpine was

required to file SARs for Customer C where the only information

missing from the narrative is the Five Essential Elements and

the narrative does not include a statement that Alpine

considered the transaction suspicious.

V. Deposit-and-Liquidation Patterns

     In its second category of claims, the SEC seeks summary

judgment as to 3,568 sales of LPS listed in Table 11.          In each

instance, Alpine filed a SAR reflecting a large deposit of a LPS

but did not file a SAR reflecting the sales that followed those

deposits.   The SEC contends that, when a SAR is filed on a large

deposit of LPS, a broker-dealer is obligated to file new or

continuing SARs when the shares are sold within a short period

of time.    In Table 11, the SEC has identified 1,242 deposit-and-

liquidation groups, which together include 3,568 individual

sales of shares, each sale being worth $5,000 or more.          For the

following reasons, the SEC’s motion is granted as to 1,218

groups where Alpine failed to file a SAR reporting a customer’s

sales after the customer had made a substantial deposit of LPS

in a thinly traded market.77


77Alpine challenges as arbitrary the inclusion of twenty-four
groups (groups 639, 860, 861, 862, 885, 886, 887, 888, 890, 904,
906, 959, 962, 996, 1195, 1196, 1203, 1228, 1229, 1230, 1231,
1232, 1241, and 1242) among the 1,242 groups identified by the
SEC. The SEC has not responded to that challenge. Therefore,
this Opinion is addressed to the remaining 1,218 groups.

                                    89
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 90 of 100



    Section 1023.320 requires reporting of a suspicious

transaction “if the transaction or a pattern of transactions of

which the transaction is a part meets certain criteria.”          31

C.F.R. § 1023.320(a)(2) (emphasis supplied).        FinCEN guidance

explains that the “[s]ubstantial deposit . . . of very low-

priced and thinly traded securities,” followed by the

“[s]ystematic sale of those low-priced securities shortly after

being deposited” is suspicious and subject to reporting under

Section 1023.320.     SAR Activity Review, Issue 15, at 24

(footnote omitted).    Such patterns, in FinCEN’s view, present

“red flags for the sale of unregistered securities, and possibly

even fraud and market manipulation.”      Id.

    In its preliminary summary judgment motion, the SEC

provided evidence that one customer deposited over twelve

million shares of a LPS in February 2012, and then sold in

twelve transactions ten million shares in February and March of

2012.   That pattern repeated itself in April through August

2012, with the customer depositing a very large number of shares

in the same LPS and within weeks selling a large proportion of

those shares in a series of smaller transactions.         Alpine had

timely filed SARs of the deposits, but not for the sales.          The

SEC also provided evidence that two other customers had each

deposited a large number of physical certificates of a LPS, and

then sold an almost equal amount of shares in that LPS in a


                                   90
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 91 of 100



series of small transactions over the weeks immediately

following the deposits.     The March Opinion granted summary

judgment to the SEC, conditioned on it establishing that its

charts of the trading activity were accurate.         See 308 F. Supp.

3d at 808-09.

     Alpine first argues that not every liquidation following a

deposit is suspicious, and therefore it was not required to file

SARs for liquidations just because it filed a SAR to report the

deposit.   If the liquidations followed the deposit of a large

number of shares of LPS, then the precedent recited above

forecloses this argument.      This pattern of transactions is a

hallmark of market manipulation.

     Alpine next argues that the filing of SARs for every such

liquidation would flood regulators with thousands of additional

SARs and be unworkable.     But, as the SEC points out, multiple

transactions may be reported in a single SAR.         In fact, Alpine

reported multiple transactions in some of the SARs it submitted

in its opposition to this motion.        Both the 2002 SAR Form and

2012 SAR Instructions allow filers to describe multiple

transactions; they direct filers to describe suspicious

activities and transactions.78      Moreover, SAR reports are


78See, e.g., 2002 SAR Form at 3 (describing the narrative as the
“[e]xplanation/description of suspicious activity(ies)” and
directing filers to disclose “what is unusual, irregular or
suspicious about the transaction(s)”); 2012 SAR Instructions at

                                    91
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 92 of 100



generally only due to be filed within thirty days of the

transaction.   See 31 C.F.R. § 1023.320(b)(3).        Thus, all the

sales occurring within a thirty-day period could be reported

together with the deposit.      The SEC estimates that roughly 40%

of the unreported liquidations occurred before Alpine had even

filed a SAR for the deposit.79      Many of the liquidations

reflected in Table 11 are packed tightly together, occurring

several times in a single day, multiple times in a single week,

and many times in a single month.

     Alpine next argues that its AML review of the deposits

confirmed that the shares were freely tradable, and that was all

that the law required.     It explains that, since its business

model treated each deposit as if the deposited LPS would be sold

shortly thereafter, its careful review of the need to file a SAR

for the deposit fulfilled all of its obligations under the law.80

Filing a SAR for a suspicious deposit of LPS did not relieve



111-12 (directing filers to, inter alia, “[d]escribe the conduct
or transaction(s) that caused suspicion” in the SAR narrative).

79Alpine does not present an alternative calculation for this
phenomenon, but complains that the SEC has failed to explain,
among other things, whether the 40% figure includes sales that
occurred the same day as the deposit and includes as well every
sale tethered to a deposit so long as at least one of those
sales occurred before the SAR was filed.

80Alpine adds that it filed SARs as well for certain patterns of
market manipulation, such as matched trading and wash trading.
These SARs are not the subject of the SEC’s lawsuit against
Alpine.

                                    92
      Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 93 of 100



Alpine of the duty to file SARs for other suspicious

transactions, including potentially the sale of the deposited

shares.    Moreover, as already explained, the duty to maintain an

AML program does not excuse compliance with the separate duty to

file SARs for suspicious transactions.         See Section 1023.320

Notice, 67 Fed. Reg. at 44,053.        Alpine violated Section

1023.320 if it failed to file a SAR when it was required to do

so.

      Alpine next contends that, if this portion of the SEC’s

motion is granted, that should result in a finding that Alpine

violated its SAR reporting obligations at most 1,242 times, and

not 3,568 times.81     The former figure reflects the number of

deposit and sale groups the SEC has identified in Table 11; the

latter represents the number of sales.         For the following

reasons, this Opinion assumes that the maximum number of

violations is, as adjusted to remove certain groups to which

Alpine has made a specific objection, 1,218.

      The duty that Alpine is alleged to have violated is the

duty to file a SAR.      Those missing SARs would have reported

81Alpine also argues that the correct number should fall to a
few hundred because all deposits and sales by a customer in a
single issuer’s securities should be grouped together, instead
of creating a separate group for the liquidations that followed
deposits closely in time. That argument is rejected. The
pattern at issue that was suspicious and that Alpine failed to
report was the liquidation in multiple transactions of a large
deposit that had been reported in a SAR filed by Alpine, not all
sales of a particular LPS.

                                     93
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 94 of 100



patterns of suspicious trading.       The text of Section 1023.320

states that “[a] transaction requires reporting” if it is

conducted through a broker-dealer and the broker dealer “has

reason to suspect that the transaction (or a pattern of

transactions of which the transaction is a part)” involves

illegal activity.    31 C.F.R. § 1023.320(a)(2).       The Section

1023.320 Notice explains FinCEN’s view that

     [t]he language in the rule requiring the reporting of
     patterns of transactions is not intended to impose an
     additional reporting burden on broker-dealers.
     Rather, it is intended to recognize the fact that a
     transaction may not always appear suspicious standing
     alone.

Section 1023.320 Notice, 67 Fed. Reg. at 44,051.         Alpine

therefore had a duty to file SARs that reported each sale that

was part of a suspicious pattern.82      The SEC has carried its

burden of showing that Alpine violated the law by failing to

file such SARs.    Because Alpine failed to file any such SARs, as

opposed to filing incomplete SARs that reported some but not all

of the sales in a pattern, resolution of how many SARs Alpine

should have filed would require a fact intensive examination of

the patterns of sales that followed deposits.         At a minimum, the

SEC has shown that Alpine failed to file at least 1,218 SARs to

82Alpine also had the option of filing continuing SARs, an
option provided on the SAR forms that the parties do not
discuss. See SAR Activity Review, Issue 1, at 27; FinCEN, SAR
Activity Review: Trends, Tips & Issues, Issue 21 (May 2012), at
53, https://www.fincen.gov/sites/default/files/shared/sar_tti_
21.pdf; 2012 SAR Form at 1.

                                    94
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 95 of 100



report the suspicious pattern of sales following the large

deposits of LPS.

     Finally, Alpine objects to eleven groups identified in

Table 11 on the ground that the sales occurred too long after

the deposit to require Alpine to file a SAR.83        The SEC’s motion

is granted as to seven of these eleven groups; Alpine has raised

a question of fact as to groups 1207, 1225, 1236, and 1237.              A

description of two of the seven groups is sufficient to explain

why Alpine has failed to raise a material question of fact as to

its duty to file a SAR to report the pattern of trading in the

seven groups.

     Group 1221 begins with a deposit of 8- million84 shares of a

LPS, with a value of $1- million, in early February 2012.           In

early March 2012, Alpine filed a SAR reporting the deposit.              Six

weeks after the deposit and two weeks after the SAR was filed,

Alpine’s customer began to sell shares.85       All told, the customer

sold 7- million shares, or 87% of the initial deposit, in six

83These are groups 4, 1207, 1220, 1221, 1224, 1225, 1226, 1227,
1233, 1236, and 1237.

84“8- million” indicates an amount between 80 million and
89,999,999. These less than precise numbers are used in this
Opinion, as they were in the March Opinion, to accommodate the
secrecy of the SAR reporting regime.

85On four consecutive days, Alpine’s customer made sales in
amounts of 1- million shares, 7 million shares, 5 million
shares, and 1- million shares. Five days later, the customer
sold 1- million shares. One week later, the customer sold 1-
million shares.

                                    95
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 96 of 100



transactions over fifteen days.

     Group 1233 consists of one deposit of 1- million shares

valued at $1- million in mid-November 2012.         Alpine filed a SAR

the next day.    Nineteen days later, the customer began the

selloff.86   Over a three-month period, Alpine’s customer sold 7

million shares in nineteen separate transactions, 78% of the

deposit.

VI. Late-Filed SARs

     The SEC moves for summary judgment as to 251 SARs

identified in Table 12 that were filed long after the

transactions they reported, often more than six months later.

Section 1023.320 directs that “a SAR shall be filed no later

than 30 calendar days after the date of the initial detection by

the reporting broker-dealer of facts that may constitute a basis

for filing a SAR under this section.”        31 C.F.R.

§ 1023.320(b)(3).     Summary judgment is denied due to the SEC’s


86The first sale was of 5- thousand shares. One month after the
first sale, the customer sold 2-- thousand shares. The next
day, the customer sold 2-- thousand shares and 9- thousand
shares in two separate transactions. The next week, the
customer made five sales in three days, of 2-- thousand shares,
9- thousand shares, 3-- thousand shares, 1-- thousand shares,
and 1-- thousand shares. The following week, the customer made
four sales in two days, of 5-- thousand shares, 2-- thousand
shares, 4-- thousand shares, and 2-- thousand shares. Two weeks
thereafter, the customer made three sales in three days, in
amounts of 5-- thousand, 5-- thousand, and 1 million shares.
The following week, the customer made two sales of 6 thousand
and 1 million shares. Three weeks later, the customer made one
sale of 1 million shares.

                                    96
     Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 97 of 100



failure to show that Alpine had an obligation to file these

SARs.   See March Opinion, 308 F. Supp. 3d at 800.

     To establish Alpine’s duty to file each of these SARs, the

SEC relies on the fact that Alpine filed the SARs to comply with

an order from FINRA to do so.      This is not sufficient to

establish for purposes of this lawsuit that Alpine had an

independent duty to file the SARs.87

VII. Failure to Maintain Support Files

     The final portion of the SEC’s motion is directed to

Alpine’s failure to maintain support files for 496 of its SARs.

The motion is granted.

     A broker-dealer is required to maintain support files for

its SARs.   Section 1023.320(d) provides as follows:

     Retention of Records. A broker-dealer shall maintain
     a copy of any SAR filed and the original or business
     record equivalent of any supporting documentation for
     a period of five years from the date of filing the
     SAR. Supporting documentation shall be identified as
     such and maintained by the broker-dealer, and shall be
     deemed to have been filed with the SAR. A broker-
     dealer shall make all supporting documentation
     available to FinCEN or any Federal, State, or local
     law enforcement agency, or any Federal regulatory
     authority that examines the broker-dealer for
     compliance with the Bank Secrecy Act, upon request; or
     to any SRO that examines the broker-dealer for
     compliance with the requirements of this section, upon
     the request of the Securities and Exchange Commission.

87Thirty-four of the SARs reported transactions worth less than
$5,000. Generally, there is no duty to file SARs for
transactions in an amount less than $5,000. See 31 C.F.R.
§ 1023.320(a)(2) (requiring reporting if a transaction “involves
or aggregates funds or other assets of at least $5,000”).

                                    97
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 98 of 100




31 C.F.R. § 1023.320(d) (emphasis supplied).        Section 1023.320

    is cast in mandatory terms and requires two acts: the
    maintenance of records for five years after a SAR is
    filed, and the production of such records at the
    request of a federal regulatory agency such as the
    SEC. A failure to either maintain or produce a SAR’s
    supporting documents . . . violates Section 1023.320
    and, as a result, violates Rule 17a-8 as well.

March Opinion, 308 F. Supp. 3d at 811-12 (citation omitted).

    The SEC’s evidence of Alpine’s failure to maintain files

rests on the efforts the SEC made in 2015 and 2016 to collect

the Alpine support files for SARs under investigation.         In 2016,

Alpine produced some of the files that the SEC subpoenaed, but

no support files for the 496 SARs that are the subject of this

motion.   The SEC provided Alpine with a list of SARs for which

it could not locate any support files in the Alpine document

productions.   Alpine’s counsel represented during a November

2016 telephone call that some support documents “simply don’t

exist.”   Despite additional requests during the discovery period

for Alpine to supplement its document production and produce the

missing files, Alpine has not produced the missing files.

    In opposition to this motion, Alpine has not provided

evidence that it ever provided the SEC with the support files

for these 496 SARs.    Instead, Alpine makes two meritless

arguments.   First, it seeks a Rule 56(d) deposition of the SEC

affiant who has described the search through the Alpine document



                                   98
       Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 99 of 100



productions in a fruitless effort to locate the missing support

files.    If Alpine maintained the missing files, then all it

needs to do to defeat this prong of the SEC’s motion is to

produce them now,88 or identify by Bates number the copies it

produced to the SEC in 2016.        It has done neither.      A deposition

of the person who conducted the SEC search is unnecessary.89               See

Paddington Partners v. Bouchard, 34 F.3d 1132, 1138 (2d Cir.

1994).

       Second, Alpine argues that a failure to maintain files is

not a violation of Rule 17a-8, which is the Rule upon which the

SEC’s action is predicated.        Alpine argues that the SEC’s

recourse, if any, was to sue for a violation of 17 C.F.R.

§ 240.17a-4(j) (“Rule 17a-4”).90        Rule 17a-8, however, requires a


88If Alpine produced the missing files now, then the SEC may
have a different application regarding the untimely production,
but this portion of the summary judgment motion regarding the
failure to maintain the files would likely have been mooted.

89The request for the deposition is also untimely. At the time
the Court issued the March Opinion on the preliminary summary
judgment motion, the Court gave Alpine an opportunity to request
this very deposition after it had completed its review of the
March Opinion. Following that review, Alpine made other
discovery requests, but did not renew its earlier request to
depose this affiant.

90   Rule 17a-4(j) provides that broker-dealers must
        furnish promptly to a representative of the [SEC]
        legible, true, complete, and current copies of those
        records of the [broker-dealer] that are required to be
        preserved under this section, or any other records of
        the member, broker or dealer subject to examination
        under section 17(b) of the [Exchange] Act.

                                      99
    Case 1:17-cv-04179-DLC Document 174 Filed 12/11/18 Page 100 of 100



broker-dealer to comply with “the reporting, recordkeeping and

record retention requirements of chapter X of title 31 of the

Code of Federal Regulations,” the chapter containing Section

1023.320.    17 C.F.R. § 240.17a-8.      Section 1023.320(d), which is

quoted above, is titled “Retention of Records”.         31 C.F.R.

§ 1023.320(d).    Accordingly, the SEC has shown that Alpine

violated the record-retention provision of Section 1023.320 by

showing that Alpine was unable to “make [496 SAR support files]

available to” the SEC in 2016.      Id.    This constitutes a

violation of Rule 17a-8.



                               Conclusion

    The SEC’s July 13, 2018 motion for summary judgment is

granted in part.    The SEC has shown as a matter of law that

Alpine violated Rule 17a-8 repeatedly by filing required SARs

with deficient narratives, failing to file SARs for groups of

suspicious liquidation transactions, and failing to maintain and

produce SAR support files.



Dated:      New York, New York
            December 11, 2018
                                  ____________________________
                                          DENISE COTE
                                  United States District Judge




17 C.F.R. § 240.17a-4(j).

                                   100
